Exhibit 10.31 

 

Aura Systems, Inc.
4000 Redondo Beach Avenue
Redondo Beach, CA 90278

 

June 20, 2014

 

KF Business Ventures, LP
Attention: Robert C. Kopple

10866 Wilshire Boulevard, Suite 1500

Los Angeles, California 90024

 

                                                  Re: Financing Letter of
Agreement

 

Gentlemen:

 

This agreement (this “Loan Agreement”) set forth the terms of the agreement
between Aura Systems, Inc., a Delaware corporation (the “Company”), and IKE
Business Ventures, LP, a California limited partnership (“Lender”), joined by
its affiliate, Kopple Family Partnership, LP, a California limited partnership
(“KFP”), regarding the following financing transaction:

 

1.             Lender shall lend to the Company, and the Company shall borrow
from Lender, Two Million Nine Hundred Fifteen Thousand Two Hundred Six Dollars
and Eleven Cents ($2,915,206.11), consisting of the aggregate sum of (i) Five
Hundred Thousand Dollars ($500,000.00) (the “Past Due Principal Amount”), in
refinancing of a portion of the outstanding principal balance of Two Million
Five Hundred Thousand Dollars ($2,500,000.00) of that certain Convertible
Promissory Note dated August 19, 2013 by the Company payable to the order of KFP
(the “Convertible Note”), past due and payable on February 25, 2014, which Past
Due Principal Amount shall be added to the principal amount of the Loan
contemplated hereunder as of the date hereof and shall be credited by KFP
against said outstanding principal balance of the Convertible Note as of the
date hereof, plus (ii) Sixty Eight Thousand Twenty Seven Dollars and Seventy
Eight Cents ($68,027.78), in refinancing of accrued unpaid interest on the Past
Due Principal Amount from the date originally advanced on March 28, 2013 to
February 25, 2014 and default interest thereon from February 25, 2014 to the
date hereof, as provided in the Convertible Note, as more specifically set forth
in Schedule 1 attached hereto and incorporated herein by reference (“Past Due
Accrued Interest”), which Past Due Accrued Interest shall be capitalized and
added to the principal amount of the Loan contemplated hereunder as of the date
hereof and shall be credited by KFP against the outstanding accrued interest and
default interest under the Convertible Note as of the date hereof, plus (iii)
One Million Nine Hundred Sixty Three Thousand Dollars ($1,963,000.00) (the
“Additional Principal Amount”), in refinancing of the entire outstanding•
principal balance of certain additional loans advanced by Lender to the Company
prior to the date hereof (in addition to the principal amounts evidenced by the
Convertible Note) (the “Existing Additional Loans”), as more specifically set
forth in Schedule 1 attached hereto and incorporated herein by reference, which
Additional Principal Amount shall be added to the principal amount of the Loan
contemplated hereunder as of the date hereof and shall be credited by Lender
against said outstanding principal balance of the Existing Additional Loans as
of the date hereof, plus (iv) Eighty Four Thousand One Hundred Seventy Eight
Dollars and Thirty Three Cents ($84,178.33), in refinancing of interest on the
Additional Loan Amount at the rate of ten percent (10%) per annum from the dates
originally advanced to the date hereof, as more specifically set forth in
Schedule 1 attached hereto and incorporated herein by reference (“Additional
Accrued Interest”), which Additional Accrued Interest shall be capitalized and
added to the principal amount of the Loan contemplated hereunder as of the date
hereof and shall be credited by Lender against interest on the Additional Loans
as of the date hereof (the Past Due Principal Amount, the Past Due Accrued
Interest, the Additional Principal Amount and the Additional Accrued Interest
being sometimes referred to herein as the “Refinanced Loan Portion), plus (v)
Three Hundred Thousand Dollars ($300,000.00), as an additional advance to the
Company by Lender concurrently upon execution and delivery of this Loan
Agreement by wire transfer of immediately available funds to an account
designated by the Company (the “Additional Advance”; and, together with the
Refinanced Loan Portion, collectively as the “Loan”).

  

 1 

 

 

2.            Concurrently upon execution and delivery of this Loan Agreement:

 

A.       The Company shall execute and/or deliver to Lender (i) an unsecured,
non-convertible promissory note of the Company payable to the order of Lender in
the amount of the Loan evidencing the indebtedness of the Loan, substantially in
the form of Exhibit “A” attached hereto and made a part hereof (the “Note”),
(ii) a warrant agreement by the Company substantially in the form of Exhibit “B”
attached hereto and made a part hereof, duly completed in respect to the number
of shares covered by the Initial Warrants and the Exercise Price thereof in
accordance with Paragraph 4 hereof (as such capitalized terms are therein
defined), and (iii) a certificate by the Secretary of the Company, certifying
resolutions adopted by the Board of Directors of the Company authorizing the
Company to enter into this Loan Agreement and borrow the Loan from Lender, to
execute and deliver the Note, the Warrants and all other Loan Documents (as
hereinafter defined), if any, to perform its obligations under the Loan
Documents, and to consummate the transactions contemplated by the Loan
Documents, in form and substance reasonably satisfactory to Lender. In addition,
within thirty (30) days after the date hereof, the Company shall obtain and
deliver to Lender one or more subordination agreements with Warren Breslow and
each of his relevant affiliates in favor of Lender in respect to the Loan in
form and substance reasonably satisfactory to Lender (collectively, the
“Subordination Agreement”), time being of the essence thereof. As used herein,
the term “Loan Documents” shall mean, collectively, this Agreement, the Note the
Warrants and any and all other agreements evidencing, securing or otherwise
pertaining to the indebtedness evidenced by the Note to which the Company is or
hereafter becomes a party.

 

 2 

 

 

B.       Concurrently upon execution and delivery of this Loan Agreement, the
Note and the Initial Warrants in accordance with Paragraph 2(A) hereof, (i) the
principal balance payable by the Company pursuant to the Convertible Note shall
be automatically reduced by Five Hundred Thousand Dollars ($500,000.00), leaving
an outstanding principal balance of the Convertible Note in the amount of Two
Million Dollars ($2,000,000.00) as of the date hereof after accounting for such
reduction (the “Convertible Note Principal Balance”), as more specifically set
forth in Schedule 1 attached hereto and incorporated herein by reference, (ii)
the accrued unpaid interest and default interest under the Convertible Note
payable by the Company pursuant to the Convertible Note shall be automatically
reduced by the Past Due Accrued Interest Amount, which shall be credited against
accrued interest and default interest on the Past Due Amount as of the date
hereof, leaving accrued unpaid interest on the remaining principal balance of
the Convertible Note in the amount of Two Hundred Thirteen Thousand Three
Hundred Ninety Five Dollars and Eighty Three Cents ($213,395.83) as of the date
hereof after accounting for such reduction (the “Convertible Note Accrued
Interest Balance”), as more specifically set forth in Schedule I attached hereto
and incorporated herein by reference, and (iii) this Loan Agreement (and the
Note) shall supersede and replace all obligations of the Company with respect to
the Refinanced Loan Portion, and the Past Due Amount, the Past Due Accrued
Interest, the Existing Additional Loans and all interest in respect thereto
shall automatically be deemed satisfied and no longer outstanding, and all
rights of Lender and KFP with respect thereto will forthwith cease and terminate
except as expressly set forth in this Loan Agreement, the Note and the Warrants,
and (iv) KFP hereby waives the Events of Default under the Convertible Note, the
Securities Purchase Agreement for the Convertible Note between the Company and
KFP and any and all other agreements evidencing, securing or otherwise
pertaining to the indebtedness evidenced by the Convertible Note to which the
Company is or hereafter becomes a party (collectively, the “Convertible Loan
Documents”) resulting from the Company’s failure to pay the Past Due Principal
Amount due on February 25, 2014, and to pay Default Interest monthly in arrears
during the continuation of such Event of Default as provided in the Convertible
Note, expressly reserving all other rights under the Convertible Note, and KFP
and the Company agree that the Convertible Note Accrued Interest Balance and all
interest accrued on the Convertible Note Principal Balance from and after the
date hereof as provided in the Convertible Note shall be due and payable in full
on August 16, 2014, time being of the essence thereof

 

C.       In order to induce KFP to waive and forebear certain rights and
remedies under or arising the Convertible Loan Documents pursuant to Paragraph
2(B)(iv) hereof, KFP and the Company agree that the Convertible Loan Documents
shall be, and each of them hereby is, amended to provide that an Event of
Default (as hereinafter defined) in respect to the Loan shall automatically
constitute an Event of Default under the Convertible Loan Documents, and each of
them, without any requirement of any election, notice or demand by KFP of any
kind or nature whatsoever. Except as modified by this Loan Agreement, the
Convertible Loan Documents, and each of them, remain in full force and effect in
accordance with their respective terms and are hereby ratified and confirmed in
all respects by the Company and KFP.

 

3.            The Company covenants andagrees with Lender as follows:

 

A.       The Company shall pay simple interest on the outstanding principal
balance of the Note (including capitalized interest therein) at a rate equal to
ten percent (10%) per annum from the date hereof until paid in full. All
interest due with respect to the Note shall be computed on the basis of a
360-day year and the actual number of days elapsed. Subject to acceleration upon
the occurrence of an Event of Default, the outstanding principal balance of the
Note, together with accrued unpaid interest thereon, shall be due and payable in
a single lump-sum payment on May 31, 2015 (the “Maturity Date”), at which time
the entire outstanding principal balance of the Note and accrued unpaid interest
thereon shall be due and payable without demand therefor except as otherwise
required by applicable law.

 

 3 

 

 

B.       Subject to Paragraph 3(E) hereof, in the event the Company borrows any
funds, issues any class of capital stock or rights to acquire or convert into
capital stock of the Company or grants any rights in respect to territories to
any Person for cash consideration of more than Five Million Dollars
($5,000,000.00) in the aggregate in any one or more transactions from or after
the date hereof (excluding the Loan and Excluded Securities), the Company shall
pay to Lender the entire amount of such cash consideration in excess Five
Million Dollars ($5,000,000.00) in the aggregate as a mandatory prepayment of
the indebtedness evidenced by the Note until the entire indebtedness evidenced
by this Note is paid in full, concurrently upon receipt of such cash
consideration by the Company, time being of the essence thereof, without notice
or demand whatsoever by Lender.

 

C.       The indebtedness evidenced by the Note may be prepaid, either in whole
or in part in increments of not less than Two Hundred and Fifty Thousand Dollars
($250,000.00) each, at any time and from time to time without prepayment penalty
or premium.

 

D.       Each payment required or permitted under the Note shall be applied
first in payment of any late payment charges pursuant to Paragraph 3(G) hereof,
if any, second in payment of accrued and unpaid interest, whether or not then
due, third in payment of the accrued and unpaid capitalized interest included in
the principal balance of the Note, whether or not then due, and finally in
payment of the remaining outstanding principal balance of the Note.

 

E.       For so long at the indebtedness evidenced by the Note is outstanding,
the Company shall not (i) incur any indebtedness or capitalized lease
obligations other than (a) indebtedness or capitalized lease obligations in
existence on the date hereof, (b) trade payables incurred by the Company
pursuant to preexisting contract(s) in existence on the date hereof or as
otherwise incurred in the ordinary course of business of the Company, and (c)
debt-instrument financing which is subordinate to the right of the prior full
and final payment in full of the indebtedness evidenced by the Note and the
Convertible Note pursuant to a written subordination in form and substance
approved by Lender in its sole and absolute discretion, (ii) transfer, pledge,
hypothecate, encumber, license, sell or otherwise dispose of any of the assets
of the Company other than liens against the assets of the Company in existence
on the date hereof, licenses of the assets of the Company in existence on the
date hereof and non-exclusive licenses hereafter granted by the Company in the
ordinary course of business of the Company and sales of inventory in the
ordinary course of business of the Company, (iii) issue any capital stock or any
rights to acquire or convert into capital stock of the Company in any one or
more transactions on or after the date hereof except for (a) the Warrants and
other Excluded Securities and shares issuable upon exercise thereof, (b) shares
of Common Stock of the Company for a price of not less than Twenty Cents ($0.20)
per share, and (c) Options and Convertible Securities with .a duration of not
more than seven (7) years, for which the lowest exercise or conversion price set
forth in such Option or Convertible Security (as applicable) for which one share
of Common Stock is issuable upon the exercise, conversion, or exchange of any
such Options or Convertible Securities is not less than Fifty Cent ($0.50) per
share, and for which ratio of the number of Options issued in connection with
the issuance of any shares of Common Stock or Convertible Security is not more
than two-to-one (2:1), respectively, (iv) declare, pay or make any dividend or
distribution or declare or make any split or reverse split of any capital stock
or any rights to acquire or convert into capital stock of the Company in any one
or more transactions on or after the date hereof, (v) enter into any merger,
reorganization or other similar transaction, or (vi) hire any personnel or
disburse any funds of any kind or nature in excess of one hundred ten percent
(110%) of any expenditure reflected in the itemized budget set forth in Schedule
“3(E)” attached hereto and made a part hereof, or such other budget of the
Company as may be approved by Lender from time to time in its sole and absolute
discretion (the “Budget”), or in e?wess of one hundred ten percent (110%) of the
aggregate amount of all expenditures set forth in the Budget, in each instance
without the prior written consent of Lender, which consent may be withheld or
delayed for any or no reason as determined by Lender in its sole and absolute
discretion. Violation of the provisions of this Paragraph 3(E) shall constitute
a non-curable default by the Company under the Loan Documents unless otherwise
agreed by Lender in writing as determined by Lencer in its sole and absolute
discretion in each instance.

 

 4 

 

 

F.       For so long at the indebtedness evidenced by the Note is outstanding,
the Company shall prepare and furnish to Lender (i) monthly financial statements
of the revenues and expenses, balance sheet and cash flows of the Company ‘for
each fiscal month of the Company, including cumulative year-to-date figures for
the then current fiscal year of the Company, within fifteen (15) days after the
end of such fiscal month, subject to year’s-end adjustment and notes, and (ii)
annual financial statements of the revenues and expenses, balance sheet and cash
flows of the Company for each fiscal year of the Company, including comparative
figures for the fiscal year immediately preceding the then current fiscal year
of the Company. 

 

G.       The occurrence ‘of any one or more of the following events, acts or
occurrences shall constitute an event of default (each an “Event of Default”):
(i) the Company fails to pay in full the entire outstanding principal balance of
the Note and all then-accrued unpaid interest thereon on the Maturity Date, time
being of the essence thereof, without notice or demand therefor, or fails to pay
in full any other sum under the Loan Documents, or any of them, within five (5)
Business Days after the same first becomes due and payable thereunder, (ii) the
Company violates the provisions of Paragraph 3(E) above, without any right to
cure the same, (iii) the Company shall breach or fail to perform, comply with or
observe, or shall be in default under, any of its other obligations, terms,
covenants or conditions on its part to be performed, complied with and observed
under the Loan Documents, or any of them, including, without limitation,
delivery of the Subordination Agreement to Lender within thirty (30) days after
the date hereof, time being of the essence thereof, and if such breach, failure
or default may be cured, such breach, failure or default is not cured within
five (5) Business Days after written notice thereof is given to the Company by
Lender, (iv) the Company fails to pay in full any sum under the Convertible Note
when duc, (v) the Company shall breach or fail to perform, comply with or
observe, or shall be in default under, any of its other obligations, terms,
covenants or conditions on its part to be performed, complied with and observed
under the Convertible Loan Documents, or any of them, and if such breach,
failure or default may be cured, such breach, failure or default is not cured
within any applicable grace period, (vi) there shall be commenced against the
Company an involuntary case seeking the liquidation or reorganization under
Title 11 of the United States Code (11 U.S..C. Section 101 et seq. as amended
from time to time) or an involuntary case or proceeding seeking the appointment
of a receiver, custodian, trustee or similar official for it, or to take
possession of all or a substantial portion of its property or to operate all or
a substantial portion of its business, and any of the following events occur:
(a) the Company consents to such involuntary case or proceeding or fails to
diligently contest it in gbod faith; (b) the petition commencing the involuntary
case or proceeding is not timely controverted; (c) the petition commencing the
involuntary case or proceeding remains undismissed or unstayed for a period of
sixty (60) calendar days; or (d) an order for relief shall have been issued or
entered therein or a receiver, custodian, trustee or similar official appointed;
or (vii) the Company shall institute a voluntary case seeking liquidation or
reorganization under (11 U.S.C. Section 101 et seq. as amended from time to
time), or shall consent thereto; or shall consent to the conversion of an
involuntary case to a voluntary case; or shall file a petition, answer a
complaint or otherwise institute any proceeding seeking, or shall consent or
acquiesce to the appointment of, a receiver, custodian, trustee or similar
official for it, or to take possession of all or a substantial portion of its
property or to operate all or a substantial portion of its business; or shall
make a general assignment for the benefit of creditors; or the board of
directors of the Company (or any committee thereof) adopts any resolution or
otherwise authorizes action to approve any of the foregoing, then in each such
event (w) the Company shall pay to Lender a late payment fee equal to five
percent (5%) of any past-due sum under the Loan Documents, or any of them,
payable upon demand therefor by Lender, (x) the outstanding principal balance of
the Note shall bear interest at the rate of fifteen percent (15%) per annum
(“Default Interest Rate”) from the date of the occurrence of the Event of
Default until such Event of Default is cured or waived in writing by Lender as
determined in its sole and absolute discretion, payable upon demand therefor by
Lender, (y) the entire principal balance of the Note together with all accrued
and unpaid interest thereon shall become immediately due and payable in full at
the option of the holder of the Note if as a result of an Event of Default
specified in Clause (i), (ii), (iii), (iv) or (v), above or automatically
without any election, declaration or other act on the part of the holder of the
Note if as a result of an Event of Default specified in Clause (vi) or (vii)
above, without notice or demand whatsoever except as otherwise required by
applicable law, and (z) all of the remaining Additional Warrants (as hereinafter
defined) not yet vested in accordance with Paragraph 4 hereof shall become
immediately vested in full, regardless of whether or not the holder of the Note
elects to accelerate the indebtedness evidenced by the Note pursuant to Clause
(y) above, and the Company shall promptly issue said Additional Warrants to
Lender upon demand therefor by Lender. Interest at the Default Interest Rate
shall begin to accrue on the date on which the applicable Event of Default shall
be deemed to have occurred and shall continue until such Event of Default shall
have been cured or waived in accordance with the terms of the this Loan
Agreement. Upon the waiver or cure of an Event of Default, the Default Interest
Rate shall cease to be in effect and interest shall accrue at the rate of ten
percent (10%) per annum from and after the date of such waiver or cure and be
payable in accordance with terms of the Note.

 

 5 

 

 

H.       In order to induce Lender to make the Loan to the Company evidenced by
the Note, the Company hereby represents and warrants to Lender and each other
holder of the Note (i) that, by reason of its own business and financial
experience, the Company and Lender could reasonably be assumed to have the
capacity to protect its own interests in connection with the transactions
contemplated by the Loan Documents, and (ii) as a consequence, that the
indebtedness evidenced by the Note, including all interest thereon and other
consideration therefor, including, without limitation, the Warrants issued
pursuant to the Loan Documents, is exempt from the usury restrictions under
California law pursuant to the exemption set for in California Corporation Code
Section 25118(b). Without limiting the effectiveness of said representations,
warranties and exemptions, however, it is nevertheless the intent of the Company
and Lender that the holder of the Note shall never be entitled to receive,
collect or apply, as interest or other consideration of any kind under the Note,
any amount in excess of the maximum rate of interest permitted to be charged by
applicable law; and in the event the holder of the Note ever receives, collects
or applies as interest or other consideration of any kind any such excess, such
amount which would be excess interest or other consideration shall be deemed a
partial prepayment of the principal amount of the Note and treated as such under
the Note; and if the principal amount of the Note is paid in full, any remaining
excess interest or other consideration shall be paid to the Company forthwith
upon demand therefor.

 

I.       Upon payment in full of the entire indebtedness evidenced by the Note
and all other sums payable by the Company under the Note or this Loan Agreement,
the Company shall have no further obligations to make any further payments to
Lender in respect to the Loan under the Note or this Loan Agreement.

 

4.            In consideration of the Loan, the Company shall issue to Lender
(i) a warrant substantially in the form of Exhibit “B” attached hereto and made
a part hereof, duly completed, representing Lender’s right to purchase up to
5,830,412 shares of Common Stock of the Company at any time and from time to
time during the period of seven (7) years following the date of the issuance
thereof, for an exercise price of Ten Cents ($0.10) per share (subject to
adjustment pursuant to terms of the warrant agreement) (the “Exercise Price”)
(the “Initial Warrant”), and (ii) in the event that the entire outstanding
principal balance of the Note together with all then-accrued unpaid interest
thereon is not paid in full prior to October 1, 2014, then, for each consecutive
calendar month during the period beginning October 1, 2014 and ending March 31,
2015 that any amount of the principal balance of the Note or any then-accrued
unpaid interest on the Note remains outstanding and unpaid on the first (1st)
day of such calendar month, the Corn pany shall issue to Lender an additional
warrant substantially in the form of Exhibit “B” attached hereto and made a part
hereof, duly completed, representing Lender’s right to purchase up to 2,915,206
shares of Common Stock of the Company at any time and from time to time during
the period of seven (7) years following the date of the issuance thereof, for an
exercise equal to the then Exercise Price per share under the Initial Warrant
(subject to adjustment pursuant to terms of the warrant agreement) (each an
“Additional Warrant”; the Initial Warrants and Additional Warrants being here
sometimes referred to collectively as the “Warrants”); provided, however, in the
event that the Company shall pay to Lender not less than Two Million Dollars
($2,000,000.00) in the aggregate in respect to the indebtedness evidenced by the
Note at any time prior to October 1, 2014, then the number of shares of Common
Stock covered by each Additional Warrant for each such calendar month shall be
reduced to the product of 2,915,206 shares of Common Stock of the Company,
multiplied by a fraction, the numerator of which shall be an amount equal to the
outstanding principal balance of the Note (including capitalized interest
therein) on the first (1st) day of such calendar month, and the denominator of
which shall be an amount equal to the original principal amount of the Note
(including capitalized interest therein).

 

 6 

 

 

A.       The Warrants shall not be transferable by the holder thereof except to
an affiliate controlling, controlled by of under common control of such holder
(collectively, “Affiliates”, without the prior written consent of the Company in
each instance as determined inn its sole and absolute discretion. For so long as
Lender and/or any of its Affiliates holds any Warrants, Lender shall not, and
shall not permit any of its Affiliates to, or cause any other Person to, or act
in concert with any other Person to maintain a position whereby such Person has
executed one or more sales of Common Stock that is marked as a short sale (but
not including any sale marked “short exempt”) and that is executed at a time
when such Person has no equivalent offsetting long position in the Common Stock
(or is deemed to have a long position hereunder or otherwise in accordance with
Regulation SHO of the Securities Exchange Act of 1934, as amended). For purposes
of determining whether a Person has an equivalent offsetting long position in
the Common Stock, all Common Stock (i) that is then owned by such Person, or
(ii) that would be issuable upon conversion or exercise or otherwise of any
convertible or exercisable securities of the Company then held by such Person
(assuming that such securities were then fully convertible or exercisable,
notwithstanding any provisions to the contrary, and giving effect to any
conversion or exercise price adjustments that would take effect given only the
passage of time), in each case, shall be deemed to be held long by such Person.

 

B.       The Company shall at all times during the period within which the
rights represented by the Warrant may be exercised, keep reserved for issuance a
number of shares of Common Stock as shall from time to time be sufficient to
satisfy the Company’s then-existing obligation to issue Warrant Shares
thereunder.

 

C.       The Company shall, at its sole cost and expense, provide to the holder
of shares of common capital stock of the Company issued upon exercise of the
Warrants upon request a legal opinion from legal counsel to the Company that the
offer or sale of such shares of capital stock of the Company so issued to such
holder is exempt from any registration requirements pursuant to Rule 144 (so
long as and to the extent the requirements of Rule 144 are satisfied).

 

5.            Lender represents to the Company (a) that Lender is an “accredited
investor” as that term is defined in Rule 501 of Regulation D under the
Securities Act, (b) that Lender is not acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to this Loan
Agreement or any other Loan. Documents or any of the transactions contemplated
hereby and thereby, (c) that, by reason of its business and financial
experience, Lender has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the investment in the Securities, has the capacity to protect its own interests,
and is able to bear the economic risk of such investment (including the complete
loss thereof), (d) that Lender has conducted its own investigation of the
Company and, to the extent deemed necessary or advisable by Lender, has retained
and relied upon qualified professional advice regarding the. investment, tax and
legal merits and consequences of this Loan Agreement and the other Loan.
Documents and its investment in the Securities, and (e) that Lender and its
advisors, if any, have been furnished with all materials relating to the
business, finances and operations of the Company and with all materials relating
to the offer and sale of the Securities which have been requested by Lender, and
have been afforded the opportunity to ask questions of the Company. The Company
acknowledges to Lender (x) that the principal of Lender and KFP, Robert C.
Kopple (“Kopple”), is a director and vice chairman of the board of the Company,
and has disclosed to the other members of the board of directors of the Company
that he has a financial interest in the indebtedness and other transactions
contemplated by the Loan Documents and the Convertible Loan Documents and has
recused himself from any deliberations or other actions by the board of
directors of the Company in respect to the indebtedness and other transactions
contemplated by the Loan Documents and the Convertible Loan Documents, (y) that
Kopple has not acted as a financial advisor or fiduciary of the Company (or in
any similar capacity) in respect to the indebtedness or other transactions
contemplated by the Loan Documents or the Convertible Loan Documents, and (z)
that the indebtedness and other transactions contemplated by the Loan Documents
and the Convertible Loan Documents are fair to the Company.

 

 7 

 

 

6.             Lender understands and acknowledges that the Securities are being
offered and sold to Lender in reliance upon specific exemptions from the
registration requirements of federal and state securities laws and that such
exemption depends, in part, on the accuracy and truthfulness of the
representations of Lender made in this Loan Agreement and the other Loan
Documents. Lender represents and warrants to the Company that all information
which has been furnished to the Company with respect to Lender’s financial
position and business experience is correct and complete as of the date hereof.
Lender represents to the Company that Lender (a) is acquiring the Note and
Warrants, and (b) upon exercise of its Warrants will acquire the Common Stock
issuable upon exercise thereof, in each case, for its own account and not with a
view towards, or for resale in connection with, the public sale or distribution
thereof in violation of applicable securities laws except pursuant to sales
registered or exempted under the Securities Act; provided, however, by making
the representations herein, Lender does not agree, or make any representation or
warranty, to hold any of the Securities for any minimum or other specific term
and reserves the right to dispose of the Securities at any time in accordance
with or pursuant to a registration statement or an exemption under the
Securities Act. Lender has no present or contemplated agreement, arrangement or
understanding, directly or indirectly, with any Person to distribute any of the
Securities in violation of applicable securities laws. Lender further represents
to the Company that Lender was not formed for the purpose of purchasing the
Securities.

 

7.             Lender understands that the Securities being acquired hereunder
are characterized as “restricted securities” under federal and state securities
or “blue sky” laws inasmuch as they are being acquired in a transaction not
involving a public offering such securities may be resold without registration
under the Securities Act and applicable state securities or “blue sky” laws only
in certain limited circumstances. Lender is familiar with Rule 144 promulgated
by the SEC, as presently in effect, and understands the resale limitations
imposed thereby and by the Securities Act and applicable state securities laws,
pursuant to which the Securities must be held indefinitely unless a subsequent
disposition thereof is registered under the Securities Act and applicable state
securities laws or is exempt from such registration. Lender further understands
that the Securities have not been registered under the Securities Act or any
state securities laws and that neither the Company nor any other Person is under
any obligation to register the Securities under the Securities Act or any state
securities laws or to comply with the terms and conditions of any exemption
thereunder.

 

 8 

 

 

8.             The Company shall reimburse Lender and KFP, for all attorneys’
fees and costs (other than attorneys’ fees, if any, charged personally by
Kopple) and other associated out-of-pocket expehses and fees incurred by them in
connection with (i) the negotiation, preparation and consummation of the Loan
Documents, the Convertible Loan Dqcuments and all other documents with the
Company for issuance of securities of the Company to Lender or KFP, in an amount
not exceeding Ten Thousand Dollars ($10,000.00) in the aggregate, and (ii) any
and all filings with the Securities and Exchange Commission by Lender and KFP,
in connection with securities of the Company issued or to be issued pursuant to
the terms of hereof and thereof. Except as provided in the preceding sentence,
each Party shall be responsible for all costs and expenses, including, without
limitation, attorneys’ fees and costs, incurred by such party in connection with
the negotiation, preparation and consummation of the Loan Documents.

 

9.             IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY
AND PERFORMANCE, THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF CALIFORNIA APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN THAT STATE (WITHOUT REGARD TO CHOICE OF LAW OR
CONFLICTS OF LAW PROVISIONS) AND ANY APPLICABLE LAWS OF THE UNITED STATES OF
AMERICA. ANY SUIT, LEGAL ACTION OR SIMILAR PROCEEDING ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT SHALL BE BROUGHT EXCLUSIVELY IN THE COURTS OF THE
STATE OF CALIFORNIA SITTING IN THE COUNTY OF LOS ANGELES OR IN THE COURTS OF THE
UNITED STATES FOR THE CENTRAL DISTRICT OF CALIFORNIA SITTING IN THE ,COUNTY OF
LOS ANGELES. THE PARTIES CONSENT, FOR THEMSELVES AND IN RESPECT OF THEIR
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS AND. HEREBY IRREVOCABLY
WAIVE, AND AGREE NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT
THEY ARE NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, THAT SUCH
SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM OR THAT THE VENUE
OF SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER. NOTHING CONTAINED HEREIN SHALL
BE DEEMED TO LIMIT IN. ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER
PERMITTED BY LAW.

 

10.          The prevailing party shall be entitled to recover its reasonable
attorneys’ fees and costs incurred in any action, suit, arbitration or other
proceeding under, arising from or related to this Loan Agreement or any other
Loan Document, the validity hereof or thereof or the transactions contemplated
hereby or thereby, in addition to any other relief to which such party may be
entitled.

 



 9 

 

 

11.          This Agreement may be executed in any number of counterparts and by
the parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same instrument. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains a portable
document format (.pdf) file of an executed signature page, such signature page
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof.

 

12.          The following terms shall have the following definitions:

 

“Approved Share Plan” means any benefit plan which has been approved by the
board of directors of the Company in existence on the date hereof or hereafter
amended or replaced with the prior written approval of Lender as determined in
its sole and absolute discretion, pursuant to which shares of Common Stock
and/or options to purchase Common Stock may be issued to any employee, officer,
director or consultant for services provided to the Company in their capacity as
such.

 

“Business Day” means any day that is not a Saturday, a Sunday or a day on which
banking institutions in the City of Los Angeles, California, are authorized or
required by law to close.

 

“Common Stock” means (i) the Company’s shares of common stock, $0.0001 par value
per share, and (ii) any capital stock into which such common stock shall have
been changed or any share capital resulting from a reclassification of such
common stock.

 

“Convertible Securities” means any stock or other security (other than Options)
that is at any time and under any circumstances, directly or indirectly,
convertible into, exercisable or exchangeable for, or which otherwise entitles
the holder thereof to acquire, any shares of Common Stock.

 

“Excluded Securities” means: (i) shares of Common Stock or Options to purchase
Common Stock issued or granted prior to the date hereof to employees or
directors of the Company pursuant to an Approved Share Plan or hereafter issued
or granted to employees or directors of the Company pursuant to an Approved
Share Plan with the prior written approval of Lender in each instance as
determined in its sole and absolute discretion, and shares of Common Stock
issued pursuant to such Options, provided that the exercise of any such Option
is made solely pursuant to the exercise provisions of such Options that were in
effect on the date hereof or the date of the grant of such Option, whichever
occurs later (subject to adjustment of the exercise price thereof pursuant to
the provisions of such Option in effect on such date); (ii) shares of Common
Stock issued upon the conversion or exercise of Convertible Securities issued
prior to the date hereof, provided that the conversion or exercise (as the case
may be) of any such Convertible Security is made solely pursuant to the
conversion or exercise (as the case may be) provisions of such Convertible
Security that were in effect on the date immediately prior to the date hereof
(subject to adjustment of the conversion or exercise price thereof pursuant to
the provisions of such Convertible Security in effect on the date hereof); (iii)
the Note; (iv) the Initial Warrants; (v) the Additional Warrants; and (vi) the
Warrant Shares.

 

“Options” means any right, option or warrant to subscribe for, purchase, or
otherwise acquire Common Stock or Convertible Securities.

 



 10 

 

 

“Person” means any entity, corporation, company, association, joint venture,
joint stock company, partnership, trust, organization, individual (including
personal representatives, executors and heirs of a deceased individual), nation,
state, government (including agencies. departments, bureaus, boards, divisions
and instrumentalities thereof), trustee, receiver or liquidator, as well as any
syndicate or group that would be deemed to be a Person under Section 13(d)(3) of
the Securities Exchange Act of 1934, as amended.

 

“Securities” means collectively the Note, the Initial Warrants, the Additional
Warrants, and the Warrant Shares.

 

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.

 

13.          All notices, requests, demands and other communications which are
required or may be given under this Loan Agreement shall be in writing and shall
be deemed given and effective on the earliest of (i) the date of transmission,
if such notice or communication is delivered via facsimile prior to 5:00 p.m.
California time on a Business Day, (ii) the next Business Day after the date of
transmission, if such notice or communication is delivered via facsimile on a
day which is not a Business Day or later than 5:00 p.m. California time on a
Business Day; (iii) the second Business Day following the date of mailing, if
sent by nationally recognized overnight courier service, or (iv) upon actual
receipt by the party to whom such notice is required to be given, in each case
properly addressed to the party to receive the same and, provided confirmation
of transmission, deposit, or delivery, as the case may be, is mechanically or
electronically generated and kept on file by the sending party. The addresses,
and facsimile numbers for such communications shall be:

 

If to the Company:

 

Aura Systems, Inc.

4000 Redondo Beach Avenue

Redondo Beach, CA 90278

Attention: Chief Executive Officer

Telephone: (310) 643-5300

Facsimile: (310) 643-7457

 

If to Lender:

 

KF Business Ventures, LP

10866 Wilshire Blvd., Ste 1500

Los Angeles, CA 90024

Attention: Robert C. Kopple

Telephone: (310) 475-1444

Facsimile: (310) 475-2459

 

or at such other address or addresses or facsimile number and/or to the
attention of such other Person as the recipient party may specify by written
notice given in accordance with this Paragraph 13.

 

 11 

 

 

If this letter correctly sets forth our agreement regarding the financing
transaction described above, please sign and return a copy of this letter to the
undersigned to indicate your agreement.

 

  Very truly yours,       Aura systems, inc.       By: /s/ MELVIN GAGERMAN  
Name: MELVIN GAGERMAN   Title: CEO

 

READ AND AGREED:       Kf business ventures, lp       By: Kopple financial,
inc.,     Its General Partner         By:         Robert C. Kopple, Its
President       Kopple family partnership, lp       By: Kopple financial, inc.,
        By:         Robert C. Kopple, as Trustee of       the E.L. II Properties
Trust,       Its General Partner  

 

 12 

 

 

Exhibit “A”
 

Form of Note
 

[Attached]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

UNSECURED PROMISSORY NOTE

 

 

$2,915,206.11 June 20, 2014   Los Angeles, California

 

FOR VALUE RECEIVED, the undersigned, AURA SYSTEMS, INC., a Delaware Corporation
with its principal offices located at 4000 Redondo Beach Avenue, Redondo Beach,
California 90278 (“Maker”), hereby promises to pay to the order of KF BUSINESS
VENTURES, LP, a California limited partnership with its principal offices
located at 10866 Wilshire Boulevard, Suite 1500, Los Angeles, California 90024
(“Payee”), the original principal amount of TWO MILLION NINE HUNDRED FIFTEEN
THOUSAND TWO HUNDRED SIX DOLLARS AND ELEVEN CENTS ($2,915,206.11), consisting of
the sum of (i) Five Hundred Thousand Dollars ($500,000.00) in refinancing of a
portion of the outstanding principal balance of Two Million Five Hundred
Thousand Dollars ($2,500,000.00) of that certain Convertible Promissory Note
dated August 19, 2013 by the Company payable to the order of Kopple Family
Partnership, LP, an affiliate of Payee (the “Convertible Note”), plus (ii) Sixty
Eight Thousand Twenty Seven Dollars and Seventy Eight Cents ($68,027.78), in
refinancing of accrued unpaid interest and default interest on said portion of
the outstanding principal balance of the Convertible Note as of the date hereof
as provided in the Convertible Note, which accrued unpaid interest and default
interest shall be capitalized and added to the principal amount of the
indebtedness evidenced by this Note as of the date hereof, plus (iii) One
Million Nine Hundred Sixty Three Thousand Dollars ($1,963,000.00) in refinancing
of the entire outstanding principal balance of certain additional loans advanced
by Payee to Maker prior to the date of this Note, plus (iv) Eighty Four Thousand
One Hundred Seventy Eight Dollars and Thirty Three Cents ($84,178.33), in
refinancing of accrued unpaid interest on said additional loans at the rate of
ten percent (10%) per annum from the dates originally advanced to the date
hereof, which accrued unpaid interest shall be capitalized and added to the
principal amount of indebtedness evidenced by this Note as of the date hereof,
plus (v) Three Hundred Thousand Dollars ($300,000.00), advanced by Payee to
Maker on the date of this Note, together with interest on said original
principal amount at the rate of TEN PERCENT (10%) PER ANNUM from the date of
this Note until paid in full (collectively, the “Indebtedness”), on June 1, 2015
(the “Maturity Date”), at which time the entire principal balance of this Note
and all then accrued unpaid interest thereon shall become due and payable in
full in a single lump sum payment without notice or demand whatsoever except as
otherwise required by applicable law. All interest due with respect to the
outstanding principal balance of this Note shall be computed on the basis of a
360-day year and the actual number of days elapsed. All sums due and payable
hereunder shall be paid in lawful money of the United States of America at the
address set forth above for Payee or at such other place as the holder hereof
may designate from time to time in writing to Maker.

 

This Note is issued by Maker pursuant to the terms of that certain Loan
Agreement of even date herewith by and between Maker and Payee (the “Loan
Agreement”; the Loan Agreement, this Note, the Warrants and any and all other
agreements, documents and instruments evidencing, securing or otherwise
pertaining to the indebtedness to which Maker is or hereafter becomes a party,
collectively, the “Loan Documents”), and the holder of this Note is entitled to
the rights and benefits of the Loan Documents, and each of them. Capitalized
terms not defined herein shall have the meanings assigned to such terms in the
Loan Agreement.

 

 Unsecured Promissory Note Page 1 of 5 

 

 

Subject to Paragraph 3(E) of the Loan Agreement, in the event that Maker borrows
any funds, issues any class of capital stock or rights to acquire or convert
into capital stock of the Company or grants any rights in respect to territories
to any Person for cash consideration of more than Five Million Dollars
($5,000,000.00) in the aggregate in any one or more transactions from and after
the date hereof (excluding the Indebtedness and Excluded Securities), Company
shall pay to Lender the entire amount of such cash consideration in excess Five
Million Dollars ($5,000,000.00) in the aggregate as a mandatory prepayment of
the indebtedness evidenced by the Note until the entire Indebtedness evidenced
by this Note have been paid in full, concurrently upon receipt of such cash
consideration by the Company, time being of the essence thereof, without notice
or demand whatsoever by Lender.

 

The Indebtedness evidenced by this Note may be prepaid prior to the Maturity
Date, either in whole or in part in increments of not less than Two Hundred and
Fifty Thousand Dollars ($250,000.00) each, at any time and from time to time
without prepayment penalty or premium, at the election of Maker. No prepayment
required or permitted hereunder shall affect the obligation of Maker to continue
to pay the payments described above until the entire Indebtedness evidenced by
this Note has been paid in full.

 

Each payment required or permitted under the Note shall be applied first in
payment of any late payment charges pursuant to the terms of this Note, if any,
second in payment of accrued and unpaid interest, whether or not then due, third
in payment of the accrued and unpaid capitalized interest included in the
principal balance of the Note, whether or not then due, and finally in payment
of the remaining outstanding principal balance of the Note.

 

Upon payment in full of the Indebtedness evidenced by this Note, including all
principal thereof and accrued and unpaid interest thereon, and all other sums
payable by Maker under this Note, (i) this Note shall automatically be deemed
canceled and no longer outstanding, and all rights with respect to the Note will
forthwith cease and terminate, and (ii) the Note shall timely be surrendered to
the Maker for cancellation and shall not be reissued.

 

In the event of the occurrence of an Event of Default (as defined in the Loan
Agreement) then in each such event (w) the Company shall pay to the holder of
this Note a late payment fee equal to five percent (5%) of any past-due sum
under this Note, payable upon demand therefor by Lender, (x) the outstanding
principal balance of this Note shall bear interest at the rate of FIFTEEN
PERCENT (15%) per annum (“Default Interest Rate”) from the date of the
occurrence of the Event of Default until such Event of Default is cured or
waived in writing by the holder of this Note as determined in its sole and
absolute discretion, payable upon demand therefor by Lender, (y) the entire
principal balance of this Note together with all accrued and unpaid interest
thereon shall become immediately due and payable in full at the option of the
holder of this Note if as a result of an Event of Default specified in Clauses
(i), (ii), (iii), (iv) or (v) of Paragraph 3(G) of the Loan Agreement, or
automatically without any election, declaration or other act on the part of the
holder of this Note if as a result of an Event of Default specified in Clause
(vi) or (vii) of Paragraph 3(G) of the Loan Agreement, without notice or demand
whatsoever except as otherwise required by applicable law, and (z) all of the
remaining Additional Warrants not yet vested in accordance with Paragraph 4 of
the Loan Agreement shall become immediately vested in full, regardless of
whether or not the holder of this Note elects to accelerate the Indebtedness
evidenced by this Note pursuant to Clause (y) above, and Maker shall promptly
issue said Additional Warrants to Payee upon demand therefor by Payee. Interest
at the Default Interest Rate shall begin to accrue on the date on which the
applicable Event of Default shall be deemed to have occurred and shall continue
until such Event of Default shall have been cured or waived in accordance with
the terms of the Loan Agreement. Upon the waiver or cure of an Event of Default,
the Default Interest Rate shall cease to be in effect and interest shall accrue
at the rate of Ten Percent (10%) per annum from and after the date of such
waiver or cure and be payable in accordance with this Note. .Neither this
provision nor the acceptance of any payment hereunder by the holder of this Note
after default shall be construed as a right, privilege or agreement to extend
the time of any payment hereunder beyond its due date or constitute a waiver of
any of the rights or remedies of the holder hereof by reason of such default.

 

 Unsecured Promissory Note Page 2 of 5 

 

 

In order to induce Payee to make the loan to Maker evidenced by this Note, Maker
represents and warrants to Payee and each holder of this Note (i) that, by
reason of its own business and financial experience, Maker and Payee could
reasonably be assumed to have the capacity to protect its own interests in
connection with the transactions contemplated by the Loan Documents, and (ii) as
a consequence, that the Indebtedness evidenced by this Note issued pursuant to
the Loan Agreement, including all interest thereon and other consideration
therefor provided in the Loan Documents, or any of them, including, without
limitation, the Warrants issued to Payee pursuant to the Loan Documents, is
exempt from the usury restrictions under California law pursuant to the
exemption set for in California Corporation Code Section 25118(b), and is not
usurious under any other laws applicable to Maker. Without limiting the
effectiveness of said representations, warranties and exemptions, however, it is
nevertheless the intent of Maker and Payee that the holder of this Note shall
never be entitled to receive, collect or apply, as interest or other
consideration of any kind under the Loan Documents, or any of them, any amount
in excess of the maximum rate of interest permitted to be charged by applicable
law; and in the event the holder of this Note ever receives, collects or applies
as interest or other consideration of any kind any such excess, such amount
which would be excess interest or other consideration shall be deemed a partial
prepayment of principal and treated hereunder as such; and if the principal is
paid in full, any remaining excess interest or other consideration shall be paid
to Maker forthwith upon demand.

 

Except as otherwise expressly required hereunder, Maker hereby waives
presentment, notice of presentment, demand, notice of demand, dishonor, notice
of dishonor, notice of nonpayment, protest, notice of protest and any and all
other notices and demands required by applicable law.

 

In any action, suit or other proceeding to enforce or interpret any of the
provisions of this Note, the prevailing party shall be entitled to recover its
reasonable attorneys’ fees, costs and expenses incurred in connection therewith.

 

This Note and the respective rights and remedies of the parties hereunder shall
be governed by and construed in accordance with the internal laws of the State
of California, without reference to its principles of conflict of laws.

 

 Unsecured Promissory Note Page 3 of 5 

 

 

ANY SUIT, LEGAL ACTION OR SIMILAR PROCEEDING ARISING OUT OF OR IN CONNECTION
WITH THIS NOTE SHALL BE. BROUGHT EXCLUSIVELY IN THE COURTS OF THE STATE OF
CALIFORNIA SITTING IN THE CITY OF LOS ANGELES OR IN THE COURTS OF THE UNITED
STATES FOR THE CENTRAL DISTRICT OF CALIFORNIA SITTING IN THE CITY OF LOS
ANGELES. EACH PARTY CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF SUCH COURTS AND HEREBY IRREVOCABLY WAIVES, AND AGREES
NOT TO ASSERT’ IN ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT
PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, THAT SUCH SUIT, ACTION
OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM OR THAT THE VENUE OF SUCH
SUIT, ACTION OR PROCEEDING IS IMPROPER. NOTHING CONTAINED HEREIN SHALL BE.
DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY
LAW. MAKER HEREBY IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY ACTION,
SUIT OR OTHER PROCEEDING UNDER, ARISING FROM OR RELATED TO THIS NOTE, TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW.

 

No failure to exercise, and no delay in exercising, any right, power or remedy
hereunder or under any document delivered to the holder hereof shall impair any
right, power or remedy that the holder may have. The rights and remedies of the
holder hereof are cumulative and not exclusive of any rights or remedies that
such holder would otherwise have.

 

The Loan Documents contain the complete and entire understanding of the parties
and shall supersede and replace any and all other arrangements, communications,
representations or agreements, whether oral or written, with respect to the
subject matter hereof. The provisions of this Note shall be binding upon and
inure to the benefit of the parties named herein and their respective heirs,
devisees, personal and legal representatives, successors and assigns. No waiver,
modification, termination or discharge of any of the terms or provisions of this
Note shall be valid or binding unless set forth in a writing signed by Maker and
the holder of this Note, and then only to the extent therein specifically set
forth.

 

The provisions of this Note may be amended, supplemented or otherwise modified
with (and only with) the written consent or agreement of both Maker and the
holder(s) of this Note.

 

If any provision of this Note is prohibited by law or otherwise determined to be
invalid or unenforceable in any respect by a court of competent jurisdiction,
the provision that would otherwise be prohibited, invalid or unenforceable shall
be deemed amended to apply to the broadest extent that it would be valid and
enforceable, and the invalidity or unenforceability of such provision shall not
affect the validity of the remaining provisions of this Note so long as this
Note as so modified continues to express, without material change, the original
intentions of the parties as to the subject matter hereof and the prohibited
nature, invalidity or unenforceability of the provision(s) in question does not
substantially impair the respective expectations or reciprocal obligations of
the parties or the practical realization of the benefits that would otherwise be
conferred upon the parties.

 

This Note shall be deemed to be jointly drafted by the Maker and the Payee and
shall not be construed against any Person as the drafter hereof The headings of
the Note, if any, are for convenience of reference and shall not form part of,
or affect the interpretation of, this Note. Unless the context clearly requires
otherwise, the use of the word “including” is not limiting and the use of the
word “or” has the inclusive meaning represented by the phrase “and/or.” Unless
otherwise specified, the plural includes the singular and vice versa.

 

 Unsecured Promissory Note Page 4 of 5 

 

 

This Note may be executed in any number of counterparts and by the parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same instrument. In the event that any signature is delivered by facsimile
transmission or by an e-mail which contains a portable document format (.pdf)
file of an executed signature page, such signature page shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such signature page were an
original thereof.

 

Each individual signing this. Note on behalf of a party which is a corporation,
limited company, partnership, limited liability company, trust or other entity
represents and warrants that he or she has been duly authorized by all necessary
action to execute and deliver this Note and all other agreements, documents and
instruments contemplated hereby, to perform its obligations hereunder and
thereunder and to consummate of the transactions contemplated hereby and thereby
in the name and on behalf of such party.

 

  Aura Systems, Inc.   a Delaware corporation       By: /s/ Melvin Gagerman  
Name:  MELVIN GAGERMAN   Title: CEO

 

AGREED AND ACCEPTED:       June 20, 2014       PAYEE:       KF BUSINESS
VENTURES, L.P.       By: KOPPLE FINANCIAL, INC.     Its General Partner  

 

By:     Name:  Robert C. Kopple   Title: Its President  

 

 Unsecured Promissory Note Page 5 of 5 

 

 

Exhibit “B”

 

Form of Warrant Agreement

 

[Attached]

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

WARRANT

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL TO THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER
SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.

 

Warrant No. [_________] Date of Issuance: [_____________], 201[__]

 

AURA SYSTEMS, INC.

WARRANT TO PURCHASE COMMON STOCK

 

Aura Systems, Inc., a Delaware corporation (the “Company”), hereby certifies
that, for good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, KF Business Ventures, LP, a California limited
partnership, or its permitted assigns (the “Holder”), is entitled, subject to
the conditions set forth in this Warrant to Purchase Common Stock (the
“Warrant”), to subscribe for and purchase from the Company, at any time or from
time to time during the Exercise Period, up to a total of
___________(__________) fully paid and non-assessable shares of the Company’s
Common Stock (the “Warrant Shares”), at an exercise price equal to_______ Cents
($0.___) per share, subject to adjustment from time to time pursuant to the
provisions of this Warrant (the “Exercise Price”). This Warrant to Purchase
Common Stock is the “Warrant” referred to in, and being issued in connection
with the consummation of the transactions contemplated by, that certain Loan
Agreement dated as of June 13, 2014 (as amended from lime to time, the “Loan
Agreement”), by and between the Company and the Holder. Unless otherwise
indicated, all capitalized terms used and not otherwise defined in this Warrant
have the respective meanings ascribed to them in the Loan Agreement. This
Warrant is subject to the following provisions, terms and conditions:

 

1.            DEFINITIONS. For the purpose of this Warrant, the following terms,
whether or not capitalized or underlined in the text of this Warrant, shall have
the following meanings:

 

“Aggregate Exercise Price” means the amount equal to the Exercise Price in
effect on the date of such exercise multiplied by the number of Warrant Shares
as to which this Warrant was so exercised.

 

 1 

 

 

“Bloomberg” means Bloomberg, L.P. or any successor entity.

 

“Business Day” means any day that is not a Saturday, a Sunday or a day on which
banking institutions in the City of Los Angeles, California, are authorized or
required by law to close.

 

“Closing Sale Price” means, for any security as of any date, the last closing
trade price for such security on the Principal Market, as reported by Bloomberg,
or, if the Principal Market begins to operate on an extended hours basis and
does not designate the closing trade price then the last trade price of such
security prior to 4:00 p.m., New York time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last trade price of such security on the principal securities
exchange or trading market where such security is listed or traded as reported
by Bloomberg, or if the foregoing do not apply, the last trade price of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no last trade price,
respectively, is reported for such security by Bloomberg, the average of the bid
prices, or the ask prices, respectively, of any market makers for such security
as reported in the “pink sheets” by OTC Markets Group Inc. If the Closing Sale
Price cannot be calculated for a security on a particular date on any of the
foregoing bases, the Closing Sale Price of such security on such date shall be
the fair market value as mutually determined in good faith by the Company’s
board of directors.

 

“Common Stock” means (i) the Company’s shares of common stock, $0.0001 par value
per share, and (ii) any capital stock into which such common stock shall have
been changed or any share capital resulting from a reclassification of such
common stock.

 

“Convertible Securities” means any stock or other security that is at any time
and under any circumstances, directly or indirectly, convertible into or
exchangeable for shares of Common Stock, but excluding Options.

 

“Date of Issuance” means [___________], 201[__].

 

“Excluded Securities” means: (i) shares of Common Stock or Options,to purchase
Common Stock issued or granted prior to June 20, 2014 to employees or directors
of the Company pursuant to an Approved Share Plan, and shares of Common Stock
issued pursuant to such Options, provided that the conversion or exercise (as
the case may be) of any such Option is made solely pursuant to the exercise
provisions of such Options that were in, effect on the date immediately prior to
June 20, 2014 (subject to adjustment of the exercise price thereof pursuant to
the provisions of such Option in effect immediately prior to June 20, 2014);
(ii) shares of Common Stock issued upon the conversion or exercise of
Convertible Securities issued prior June 20, 2014, provided that the conversion
or exercise (as the case may be) of any such Convertible Security is made solely
pursuant to the conversion or exercise (as the case may be) provisions of such
Convertible Security that were in effect on the date immediately prior to June
20, 2014 (subject to adjustment of the conversion or exercise price thereof
pursuant to the provisions of such Convertible Security in effect immediately
prior to June 20, 2014); (iii) the Note; (iv) the Initial Warrants; (v) the
Additional Warrants; and (vi) the Warrant Shares.

 



 2 

 



 

“Exercise Date” means the date on which the Holder has fully complied with all
requirements necessary to effectuate a Cash Exercise or Net Issuance, as the
case may be, of Warrant Shares as set forth herein, provided however, that if
such date is not a Business Day or the Holder satisfies such requirements after
5:00 p.m. Los Angeles time on a Business Day, then the Exercise Date shall be
the immediately succeeding Business Day, unless that Business Day falls after
the Expiration Date, in which case the Exercise Date shall be the immediately
preceding Business Day.

 

“Exercise Period” means the period commencing on the Date of Issuance and ending
at 5:00 p.m., Los Angeles time on the Expiration Date.

 

“Expiration Date” means the date that is the eighty-forth (84th) month
anniversary of the Date of Issuance, provided however, that if such date is not
a Business Day, then the Expiration Date shall be the immediately succeeding
Business Day.

 

“Fair Market Value” means the average of the Closing Sale Prices for the Common
Stock on the Principal Market or, if the Common Stock is not listed on the
electronic bulletin board, as reported by the principal U.S. national or
regional securities exchange or quotation system on which the Common Stock is
then listed or quoted, as reported by Bloomberg in each case for the seven (7)
Trading Days prior to the date of determination of fair market value. If the
Fair Market Value cannot be calculated on the foregoing basis, the Fair Market
Value shall be the fair market value as determined in good faith by the
Company’s Board of Directors.

 

“Options” means any rights, warrants or options to subscribe for, purchase, or
otherwise acquire, directly or indirectly, shares of Common Stock.

 

“Person” means any entity, corporation, company, association, joint venture,
joint stock company, partnership, trust, organization, individual (including
personal representatives, executors and heirs of a deceased individual), nation,
state, government (including agencies, departments, bureaus, boards, divisions
and instrumentalities thereof), trustee, receiver or liquidator, as well as any
syndicate or group that would be deemed to be a Person under Section 13(d)(3) of
the Securities Exchange Act of 1934, as amended.

 

“Principal Market” means the exchange or over-the-counter market on which the
Common Stock is primarily listed on or quoted for trading, which, as of the date
hereof is the OTC Bulletin Board.

 

“Trading Day” means any Business Day on which the Common Stock is traded on the
Principal Market on which the Common Stock is then traded, provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such Principal Market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
Principal Market (or if such Principal Market does not designate in advance the
closing time of trading on such Principal Market, then during the hour ending at
4:00:00 p.m., New York time) unless such day is otherwise designated as a
Trading Day in writing by the Holder.

 

 3 

 

 

“Loan Documents” means, collectively, the Loan Agreement, the Note of even date
therewith issued pursuant thereto, this Warrant and each of the other agreements
and instruments of even date herewith entered into or delivered by any of the
parties hereto in connection with the transactions contemplated hereby and
thereby, as may be amended from time to time.

 

“Voting Stock” of a Person means capital stock of such Person of the class or
classes pursuant to which the holders thereof have the general voting power,to
elect, or the general power to appoint, at least a majority of the board of
directors, managers, trustees or other similar governing body of such Person
(irrespective of whether or not at the time capital stock of any other class or
classes shall have or might have voting power by reason of the happening of any
contingency).

 

“VWAP” means, for any security as of any date, the dollar volume-weighted
average price for such security on the Principal Market during the period
beginning at 9:30:01 a.m., New York time, and ending at 4:00:00 p.m., New York
time, as reported by Bloomberg through its “Volume at Price” function or, if the
foregoing does not apply, the dollar volume-weighted average price of such
security in the over-the-counter market on the electronic bulletin board for
such security during the period beginning at 9:30:01 a.m., New York time, and
ending at 4:00:00 p.m., New York time, as reported by Bloomberg, or, if no
dollar volume-weighted average price is reported for such security by Bloomberg
for such hours, the average of the highest closing bid price and the lowest
closing ask price of any of the market makers for such security as reported in
the “pink sheets” by OTC Markets Group Inc.

 

Capitalized terms herein not defined in this Warrant shall have the meanings
assigned to such terms in the Loan Agreement.

 

2.            EXERCISE OF WARRANT.

 

(a)          Method of Exercise. Subject to the terms and conditions hereof,
.the purchase right represented by this Warrant may be exercised by the Holder,
in whole or in part, at any time during the Exercise Period, by: (i) surrender
of this Warrant at the principal office of the Company and delivery to the
Company at its principal office of: (1) written notice of the Holder’s election
to exercise this Warrant in the form attached hereto as Exhibit A (the “Exercise
Notice”), duly completed and executed; and (2) the payment to the Company in
cash or by wire transfer of immediately available funds in U.S. Dollars, of an
amount equal to the then-applicable Exercise Price multiplied by the number of
Warrant Shares then being purchased together with any applicable taxes or other
amounts payable by the Holder pursuant to this Warrant (a “Cash Exercise”); or
(ii) exercise of the “net issuance right” provided for in Section 2(b) below.

 

 4 

 

 

(b)          Net Issuance Right. In lieu of Cash Exercise of this Warrant, The
Holder may, at any time during the Exercise Period, elect to convert this
Warrant, in whole or in part, into shares of Common Stock by surrender of this
Warrant at the principal office of the Company and delivery to the Company at
its principal office of a duly completed and executed Exercise Notice. Upon
receipt of such Exercise Notice and surrender of the Warrant by the Holder, the
Company shall deliver to the Holder, without payment by the Holder of any cash
or other consideration, that number of shares of Common Stock computed using the
following formula (a “Net Exercise”):

 

X = (Y) (A-B)

 A

 

Where: X = the number of shares of Common Stock to be issued to the Holder.

 

  Y = the total number of Warrant Shares with respect to which this Warrant is
being exercised.

 

  A = the average VWAP for Common Stock for the five Trading Days immediately
prior to (but not including) the Exercise Date, or if no VWAP is available
because Common Stock is not then traded on the Principal Market, the fair market
the fair market value of a share of Common Stock on the date on which the Holder
exercises the Warrants determined by an independent appraiser selected in good
faith by the Holder and reasonably acceptable to the Company, the fees and
expenses of which shall be paid by the Company.

 

  B = Exercise Price.

 

(c)          Notwithstanding anything contained in this Warrant or any of the
other Loan Documents to the contrary, if an Event of Default (as defined in the
Loan Agreement) occurs under the Loan Documents, or any of them, at any time
while the Warrant remains outstanding and unexpired, the purchase right
represented by this Warrant may be exercised by the Holder, in whole or in part,
at any time and from time to time for so long as such Event of Default is
continuing, by a Cash Exercise (and not by means of a Net Exercise) for an
amount equal to the product of (i) the lesser of (A) then-applicable Exercise
Price or (B) the average VWAP for Common Stock for the five Trading Days
immediately prior to (but not including) the Exercise Date, or if no VWAP is
available because Common Stock is not then traded on the Principal Market, the
fair market value of a share of Common Stock on the Exercise Date determined by
an independent appraiser selected in good faith by the Holder and reasonably
acceptable to the Company, the fees and expenses of which shall be paid by the
Company, multiplied by (ii) by the number of Warrant Shares then being purchased
together with any applicable taxes or other amounts payable by the Holder
pursuant to this Warrant.

 

(d)          The Holder shall have the right (but not the obligation) to offset
the amount of cash payable by the Holder to the Company upon a Cash Exercise of
the Warrant against the indebtedness of the Company evidenced by the Note then
owed to Holder, if any; provided, however, that such offset in connection with
such exercise of the Warrant shall not be deemed or construed as an exchange of
securities for purposes of Rule 144.

 



 5 

 

 

(e)          Issuance of Certificates. In the event of any exercise of the
rights represented by this Warrant, certificates evidencing Warrant Shares so
purchased or converted shall be issued and delivered to the Holder within a
reasonable time, not exceeding five (5) Trading Days, following the Exercise
Date. The stock certificate or certificates so delivered shall be in such
denominations as may be requested by the Holder hereof and shall be registered
in the name of said Holder or such other name as shall be designated by said
Holder (subject to the transfer restrictions applicable to this Warrant and to
shares purchased upon exercise of this Warrant). The Person or Persons in whose
name(s) any certificate(s) representing shares of Common Stock shall he issuable
upon exercise or conversion of this Warrant shall be deemed to have become the
holder(s) of record of, and shall be treated for all purposes as the record
holder(s) of, the Common Stock represented thereby (and such Common Stock shall
be deemed to have been issued) as of 5:00 p.m. Los Angeles time on the Exercise
Date.

 

(f)          Payment of Certain Taxes. The Company shall pay any and all
documentary, stamp or similar taxes that may be payable upon the initial
issuance of this Warrant or upon the issuance of Warrant Shares upon the
exercise or conversion of this Warrant or upon the issuance of stock
certificates in respect thereof in the respective name of, or in such names as
may be directed by, the Holder, provided however, that the Company shall not be
required to pay any tax that may be payable in respect of any transfer involved
in the issuance and delivery of any such stock certificate, warrant, or other
securities in a name other than that of the registered holder of this Warrant at
the time surrendered upon exercise or conversion hereof, and the Company shall
not be required to issue or deliver such certificates, warrant, or other
securities unless and until the Person or Persons requesting the issuance
thereof shall have paid to the Company the amount of such tax or shall have
established to the satisfaction of the Company that such tax has been paid. The
Holder shall be responsible for all other tax liabilities (including, without
limitation, any and all income or income-based, capital gains or similar taxes)
that may arise in connection with the issuance of this Warrant or as a result of
holding or receiving Warrant Shares upon exercise or conversion hereof.

 

(g)          Partial Exercise. If the Holder shall exercise or convert less than
all of the Warrant Shares that could be purchased or received hereunder, the
Company shall issue and deliver to the Holder, as promptly as reasonably
practicable but in any event within five (5) Business Days following the
Exercise Date, a new Warrant evidencing the Holder’s right to purchase the
remaining Warrant Shares.

 

(h)          Duration. All rights represented by this Warrant shall expire and
become void as of the earlier of: (i) 5:00 p.m. Los Angeles time on the
Expiration Date, at which time any portion of this Warrant not exercised or
converted prior thereto shall expire unexercised and unconverted and be and
become void and of no value; or (ii) the date on which all Warrant Shares are
exercised or converted in full.

 

(i)          No Fractional Shares. This Warrant shall be exercisable only for a
whole number of Warrant Shares and no fractions of shares of Common Stock, or
scrip for any such fractions of shares, shall be issued upon the exercise or
conversion of this Warrant. In lieu of any fractional Warrant Shares to which
the Holder would otherwise be entitled, the Company shall make a cash payment
therefor equal to the product of such fraction multiplied by the Fair Market
Value of one share of Common Stock on the Exercise Date.

 

3.            CERTAIN ADJUSTMENTS. The Exercise Price and the number of Warrant
Shares issuable upon exercise or conversion of this Warrant shall be subject to
adjustment from time to time as set forth in this Section 3.

 

 6 

 

 

(a)          Subdivisions, Combinations and Stock Dividends. If the Company
shall at any time while this Warrant remains outstanding (i) subdivide one or
more classes of its then outstanding shares of Common Stock into a larger number
of shares by any stock split, stock dividend, recapitalization or otherwise,
(ii) combine one or more classes of its then outstanding shares of Common Stock
into a smaller number of shares by combination, by reverse stock split or
otherwise, or (iii) pay a stock dividend on one or more classes of its then
outstanding shares of Common Stock or otherwise makes a distribution on any
class of capital stock that is payable in shares of Common Stock, then in each
such case the Exercise Price shall be multiplied by a fraction of which the
numerator shall be the number of shares of Common Stock outstanding immediately
before such event and of which the denominator shall be the number of shares of
Common Stock outstanding immediately after such event. Any adjustment made
pursuant to (i) or (ii) of this Section 3(a) shall become effective as of
thefirst Business Day following the effective date of such subdivision or
combination and any adjustment pursuant to (iii) of this Section 3(a) shall
become effective as of the record date for the determination of stockholders
entitled to receive such dividend or distribution, or in the event that no
record date is fixed, upon the making of such dividend or distribution.

 

(b)          Fundamental Transactions. If, at any time while this Warrant
remains outstanding, (i) the Company shall, directly or indirectly, in or more
related transactions (1) effect any merger or consolidation of the Company with
or into another Person, (2) effect any sale of all or substantially all of its
assets in one or a series of related transactions, (3) complete any tender offer
or exchange offer (whether by the Company or another Person) pursuant to which
holders of Common Stock are permitted to tender or exchange their shares for
other securities, cash or property, or (4) effect any reclassification of the
Common Stock or any compulsory share exchange pursuant to which the Common Stock
is effectively converted into or exchanged for other securities, cash or
property, or (ii) any “person” or “group” (as these terms are used for purposes
of Sections 13(d) and 14(d) of the 1934 Act and the rules and regulations
promulgated thereunder) is or shall become the “beneficial owner” (as defined in
Rule 13d-3 under the 1934 Act), directly or indirectly, of 50% or more of the
aggregate voting power represented by issued and outstanding Voting Stock of the
Company (in any such case a “Fundamental Transaction”), then the Holder shall
have the right thereafter to receive, upon exercise of this Warrant, the same
amount and kind of securities, cash or property as it would have been entitled
to receive upon the occurrence of such Fundamental Transaction if it had been,
immediately prior to such Fundamental Transaction, the holder of the number of
Warrant Shares then issuable upon exercise in full of this Warrant (the
“Alternate Consideration”). For purposes of any such exercise, the determination
of the Exercise Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one share of Common Stock in such Fundamental Transaction, and the Company
shall apportion the Exercise Price among the Alternate Consideration in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration. At the Holder’s option and request, any successor
to the Company or surviving entity in such Fundamental Transaction shall, either
(1) issue to Holder a new warrant substantially in the form of this Warrant and
consistent with the foregoing provisions and evidencing the Holder’s right to
purchase the Alternate Consideration for the aggregate Exercise Price upon
exercise thereof, or (2) timely purchase the Warrant from the Holder for a
purchase price, payable in cash, equal to the Black-Scholes Value of the
remaining unexercised portion of this Warrant on the effective date of the
Fundamental Transaction. Black-Scholes Value shall be determined in accordance
with the Black-Scholes Option Pricing Model obtained from the “OV” function on
Bloomberg using (A) a price per share of Common Stock equal to the VWAP of the
Common Stock for the Trading Day immediately preceding the date of consummation
of the applicable Fundamental Transaction, (B) a risk-free interest rate
corresponding to the U.S. Treasury rate for a period equal to the remaining term
of this Warrant as of the date of such request and (C) an expected volatility
equal to the 100 day volatility obtained from the HVT function on Bloomberg
determined as of the Trading Day immediately following the public announcement
of the applicable Fundamental Transaction.

 



 7 

 

 

(c)          Adjustment Upon Issuance of Common Stock. Options and Convertible
Securities. If and while this Warrant remains outstanding the Company sells or
grants any Common Stock, Option or Convertible Security (other than Excluded
Securities) and the lowest issuance price for one share of Common Stock so
issued or the lowest exercise or conversion price set forth in such Option or
Convertible Security for which one share of Common Stock is issuable upon the
exercise or conversion of such Option or Convertible Security, as the case may
be (the “Applicable Price”), is less than a price equal to the Exercise Price of
this Warrant in effect immediately prior to such sale or grant (the foregoing a
“Dilutive Issuance”), then immediately after such Dilutive Issuance, the
Exercise Price of this Warrant then in effect shall be reduced to an amount
equal to the Applicable Price, provided however, that no adjustment of the
Exercise Price shall be made in an amount less than one cent per share. In
addition to the foregoing, in the event that, if and while this Warrant remains
outstanding, (1) the Company effectuates any transaction by which it grants or
sells Options together with, and in combination with other: securities of the
Company (the foregoing a “Option Issuance”), and (2) the Issuance Rate of the
Options Issuance is greater than the Issuance. Rate of this Warrant, then the
number of Warrant Shares that may be purchased or converted upon exercise of
this Warrant shall be immediately increased proportionately, so that after such
adjustment the Issuance Rate of this Warrant shall be equal to the Issuance Rate
of the Option Issuance. For purposes of this Paragraph 3(c), the “Issuance Rate”
of a given Option Issuance shall be computed by dividing (x) the total number of
shares of Common Stock that may be purchased or converted upon exercise of such
Option by (y) the aggregate amount of cash received by the Company in exchange
for both the Options and other securities issued in connection with such Option.
The foregoing notwithstanding, no Dilutive Issuance shall be deemed to have
occurred and no adjustment of any kind to the Exercise Price of this Warrant or
to the number of Warrant Shares that may be purchased or converted upon exercise
of this Warrant shall be made in connection with or by reason of any Excluded
Securities, or (ii) in connection with the Company permitting all or
substantially all of the record holders of Options (including the Holder) to
exercise such Options for a limited period of time at an exercise price per
share less than the Exercise Price of this Warrant then in effect. Except as
expressly contemplated in this Warrant, no further adjustment to the Exercise
Price or to the number of Warrant Shares that may be purchased or converted upon
exercise hereof shall be made upon issuance of shares of Common Stock upon the
exercise of such Options or Convertible Securities, and if any such grant or
sale is made upon exercise of any Options or Convertible Securities for which
adjustment of the Exercise Price has been or is to be made pursuant to this
Section 3, no further adjustment of the Exercise Price shall be made by reason
of such grant or sale.

 



 8 

 

 

(d)          Purchase Rights. In addition to any other adjustments pursuant to
this Section 3, if at any time while this Warrant remains outstanding the
Company grants, issues or sells any Additional Options or rights to purchase
stock, warrants, securities or other property pro rata to all or substantially
all of the record holders of any class of shares of Common Stock (the “Purchase
Rights”), then the Holder will be entitled to acquire, upon the terms applicable
to such . Purchase Rights, the aggregate Purchase Rights which the Holder could
have acquired if the Holder had held the number of shares of Common Stock
acquirable upon complete exercise of this Warrant immediately before the date on
which a record is taken for the grant, issuance or sale of such Purchase Rights,
or, if no such record is taken, the date as of which the record holders of
shares of Common Stock are to be determined for the grant, issue or sale of such
Purchase Rights.

 

(e)          Calculations. All calculations under this Section 3 shall be made
to the nearest whole cent or the nearest 1/100th of a share, as applicable. For
purposes of this Section 3, the number of shares of Common Stock deemed to be
issued and outstanding at any given time shall not include shares owned or held
by or for the account of the Company.

 

(f)          Notice of Transaction. If the Company shall at any time while this
Warrant remains outstanding (i) subdivide one or more classes of its then
outstanding shares of Common Stock Pinto a larger number of shares by any stock
split, stock dividend, recapitalization or otherwise, (ii) combine one or more
classes of its then outstanding shares of Common Stock into a smaller number of
shares by combination, reverse stock split or otherwise, or (iii) pay a stock
dividend on one or more classes of its then outstanding shares of Common Stock
or otherwise makes a distribution on any class, of capital stock that is payable
in shares of Common Stock; (iv) enter into a Fundamental Transaction, or (v)
issues Purchase Rights, then in each case the Company shall give written notice
to the Holder at least seven (7) Business Days prior to the applicable record
date or effective date on which a Person would need to be a stockholder in order
to participate in or vote with respect to such transaction; provided however,
that the failure to deliver such notice or any defect therein shall not
invalidate or otherwise affect the validity of any corporate action taken with
respect to such transaction or event.

 

4.            RECORDATION OF WARRANT. The Company shall register this Warrant,
upon records to be maintained by the Company for that purpose (the “Warrant
Register”). The Warrant Register shall set forth (i) the number of this Warrant,
(ii) the name and address of the Holder hereof, (iii) the original number of
Warrant Shares purchasable upon the exercise or conversion hereof, (iv) the
number of Warrant Shares purchasable upon the exercise hereof, as adjusted from
time to time in accordance with the terms of this Warrant and (v) the Exercise
Price for each Warrant Share, as adjusted from time to time in accordance with
the terms of this Warrant. The Company shall be entitled to treat the Holder of
this Warrant as the owner in fact hereof for all purposes and shall not be bound
to recognize any equitable or other claim to or interest in such Warrant on the
part of any other Person.

 

5.            RESERVATION OF SHARES. The Company shall at all times during the
period within which the rights represented by this Warrant may be exercised,
keep reserved for issuance a number of shares of Common Stock as shall from time
to time be sufficient to satisfy the Company’s then-existing obligation to issue
Warrant Shares hereunder. If, at any time during the Exercise Period, the number
of authorized but unissued shares of Common Stock shall not be sufficient to
effect the exercise of all then-unexercised Warrant Shares, in addition to such
other remedies as shall be available to the Holder, the Company will timely take
such corporate action as may be reasonably necessary to increase its authorized
but unissued shares of Common Stock to such number of shares as shall be
sufficient for such purposes, including, without limitation, engaging in best
efforts to obtain the requisite stockholder approval of any necessary amendment
to its Certificate of Incorporation. All Warrant Shares will be duly and validly
authorized and, upon issuance in accordance with the terms and conditions
hereof, will be fully paid and nonassessable.

 



 9 

 

 

6.            NO IMPAIRMENT. While this Warrant remains outstanding, the Company
will not, by amendment of its Certificate of Incorporation or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of the terms of this Warrant. The Company will at all
times in good faith assist in the carrying out of all the provisions of this
Warrant will take all such actions as may reasonably be requested by the Holder
to protect the right granted to the Holder hereunder against impairment.

 

7.            NO RIGHTS OR LIABILITIES AS A SHAREHOLDER. Neither this Warrant
nor any provision hereof shall entitle Holder, solely in its capacity as a
holder of this Warrant, to vote or receive dividends or be deemed the holder of
share capital of the Company for any purpose, nor shall anything contained in
this Warrant be construed to confer upon the Holder, solely in its capacity as
the holder of this Warrant, any of the rights of a stockholder of the Company or
any right to vote, give or withhold consent to any corporate action (whether any
reorganization, issue of stock, reclassification of stock, consolidation,
merger, conveyance or otherwise), receive notice of meetings, receive dividends
or subscription rights, or otherwise, prior to issuance to the Holder of the
Warrant Shares which Holder is then entitled to receive upon the due exercise or
conversion of this Warrant. No provision of this Warrant, in the absence of
affirmative action by the Holder to purchase Warrant Shares, and no mere
enumeration herein of the rights or privileges of the Holder, shall give rise to
any liability of such Holder for the Exercise Price or as a shareholder of the
Company, whether such liability is asserted by the Company or by creditors of
the Company.

 

8.            TRANSFER AND EXCHANGE.

 

(a)          Transfer of Warrants. This Warrant may not be transferred or
assigned, in whole or in part, except in compliance with all applicable federal
and state securities laws. To the extent permitted by applicable securities laws
and subject to the terms of this Warrant, this Warrant may be transferred, in
whole or in part, to any Person, by (i) execution and delivery of the Notice of
Assignment attached hereto as Exhibit B and (ii) surrender of this Warrant for
registration of transfer at the primary executive office of the Company.
together with funds sufficient to pay any applicable transfer tax. Upon receipt
of the duly executed Notice of Assignment and the necessary transfer tax funds,
if any, the Company, at its expense, shall execute and deliver, (i) in the name
of the designated transferee or transferees, one or more new Warrants
representing the right to purchase a like aggregate number of shares of Common
Stock so transferred and (ii) a new Warrant evidencing the remaining portion, if
any, of this Warrant not so transferred to the transferring Holder (each a “New
Warrant”). The acceptance of the New Warrant by the transferee thereof shall be
deemed the acceptance by such transferee of all of the right and obligations of
a holder of a Warrant. Warrants and Warrant Shares may only be disposed of in
compliance with state and federal securities laws. In connection with any
transfer hereunder, the Company may require the transferring Holder to provide
to the Company an opinion of counsel selected by the transferor, the form and
substance of which opinion shall be reasonably satisfactory to the Company, to
the effect that such transfer does not require registration under the Securities
Act of 1933, as amended, and otherwise is not in contravention of applicable
state or federal securities laws.

 



 10 

 

 

(b)          Exchange of Warrant. This Warrant is exchangeable, upon the
surrender hereof by the Holder at the principal office of the Company and upon
delivery to the Company of a written request signed by the Holder thereof
specifying the number and denominations of the Warrant(s) to be issued in such
exchange and the name(s) in which such Warrant(s) are to be issued, for another
Warrant of like kind and tenor representing in the aggregate the right to
purchase the same number of Warrant Shares which could be purchased pursuant to
the Warrant being so exchanged.

 

(c)          Replacement of Lost, Stolen or Mutilated Warrant. Upon receipt by
the Company of evidence reasonably satisfactory to the Company of the loss,
theft, destruction or mutilation of this Warrant and, in the case of any such
loss, theft or destruction, upon receipt by the Company of an indemnity
agreement reasonably satisfactory in form and amount to the Company or, in the
case of any such mutilation, upon surrender and cancellation of such mutilated
Warrant, the Company will execute and deliver within five (5) Business Days, in
lieu of the lost. stolen, destroyed or mutilated Warrant, a new warrant of like
tenor representing the right to purchase the Warrant Shares then underlying this
Warrant.

 

9.            SECURITIES ACT LEGEND. This Warrant and all Warrant. Shares issued
upon exercise or conversion hereof shall be stamped or imprinted with a legend
in substantially the following form (in addition to any legend required by state
securities laws):

 

[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE] [EXERCISABLE]
HAVE BEEN][THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN]
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL TO THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER
SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.

 



 11 

 

 

10.          RULE 144 LEGAL OPINION. The Company shall, at its sole cost and
expense, provide to the Holder upon request a legal opinion from legal counsel
to the Company that the offer or sale of shares of Common Stock issued to Holder
pursuant to this Warrant is exempt from any registration requirements pursuant
to Rule 144 (so long as and to the extent the requirements of Rule 144 arc
satisfied).

 

11.          NOTICES. All notices demands, requests, consents, approvals, or
other communication given under this Warrant, unless otherwise provided herein,
such notice shall be given and served in accordance with Paragraph 14 of the
Loan Agreement.

 

12.          CONSENT TO AMENDMENTS: NO BENEFICIARIES. This Warrant may be
amended, supplemented or otherwise modified with (and only with) the written
consent or agreement of both the Company and the Holder. Nothing in this Warrant
shall be construed to give to any Person other than the Company and the Holder
any legal or equitable right, remedy, claim or cause of action hereunder.

 

13.          ENTIRE AGREEMENT. This Warrant together with the Loan Agreement and
other Loan Documents (as defined in the Loan Agreement) constitute the entire
understanding and agreement between the Holder and the Company with respect to
the subject matter hereof and supersede all prior oral and written, and all
contemporaneous oral, agreements, understandings, negotiations, discussions and
undertakings relating to the subject matter hereof.

 

14.          COUNTERPARTS. This Warrant may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same instrument.

 

15.          GOVERNING LAW. IN ALL RESPECTS, INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND ‘PERFORMANCE, THIS WARRANT SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
CALIFORNIA APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE (WITHOUT
REGARD TO CHOICE OF LAW OR CONFLICTS OF LAW PROVISIONS) AND ANY APPLICABLE LAWS
OF THE UNITED STATES OF AMERICA.

 

16.          CONSENT TO JURISDICTION AND VENUE. ANY SUIT, LEGAL ACTION OR
SIMILAR PROCEEDING ARISING OUT OF OR IN CONNECTION WITH THIS WARRANT SHALL BE
BROUGHT EXCLUSIVELY IN THE COURTS OF THE STATE OF CALIFORNIA SITTING IN THE CITY
OF LOS ANGELES OR IN THE COURTS OF THE UNITED STATES FOR. THE CENTRAL DISTRICT
OF CALIFORNIA SITTING IN THE CITY OF LOS ANGELES. HOLDER CONSENTS, FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS AND
HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR
PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF
ANY SUCH COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN
INCONVENIENT FORUM OR THAT THE VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.

 

 12 

 

 

17.          WAIVER OF TRIAL BY JURY. TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, EACH PARTY HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING OUT OF OR IN CONNECTION WITH THIS WARRANT OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING.

 

18.          ATTORNEYS FEES. In any action, suit or other proceeding to enforce
or interpret any of the provisions of this Warrant, the prevailing party shall
be entitled to recover its attorneys’ fees and expenses incurred in connection
therewith.

 

19.          SEVERABILITY. If any provision of this Warrant is prohibited by law
or otherwise determined to be invalid or unenforceable in any respect by a court
of competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Warrant so long as this Warrant as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

20.          CONSTRUCTION AND HEADINGS. This Warrant shall be deemed to be
jointly drafted by the Company and the Holder and shall not be construed against
any Person as the drafter hereof. The headings of this Warrant are for
convenience of reference only and shall not form part of, or affect the
interpretation of, this Warrant. Unless the context clearly requires otherwise,
the use of the word “including” is not limiting and the use of the word “or” has
the inclusive meaning represented by the phrase “and/or.” Unless otherwise
specified, the plural includes the singular and vice versa. Terms used in this
Warrant but defined in the other Transaction Documents shall have the meanings
ascribed to such terms in such other Transaction Documents.

 

20.          FAILURE OR INDULGENCE NOT WAIVER. Except as expressly provided
otherwise in this Warrant or in the other Transaction Documents, no failure or
delay on the part of the Holder in the exercise of any power, right or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege. No waiver shall be
effective unless it is in writing and signed by an authorized representative of
the waiving party.

 

 13 

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer this [______] day of [______], 201[__].

 

  COMPANY:         AURA SYSTEMS, INC.,
a Delaware corporation        

By:

/s/ Melvin Gagerman     Melvin Gagerman     Its Chief Executive Officer        
Attested:         By: /s/ Melvin Gagerman    

Melvin Gagerman

   



Its Secretary

 

  AGREED AND ACCEPTED:         [__________], 201[__]         HOLDER:         KF
BUSINESS VENTURES, L.P.         By: KOPPLE FINANCIAL, INC.
Its General Partner         By:   Name:  Robert C. Kopple   Title: Its
President 

 

 14 

 

 

Exhibit A

 

EXERCISE NOTICE

 

Attention: AURA SYSTEMS, INC.

 

1. Pursuant to the terms of Warrant No. ______, enclosed with this Exercise
Notice, the undersigned hereby irrevocably elects to receive _________ shares of
Common Stock of Aura Systems, Inc.

 

2. Method of Exercise (Please initial the applicable blank):

 

  ______  The Undersigned elects to exercise the attached Warrant by means of a
Cash Exercise, and tenders herewith $ ________, representing payment in full for
the purchase price of the shares being purchased, together with any applicable
taxes.

 

  ______  The undersigned elects to convert the attached..Warrant by means of
the net issuance provisions of SectiOn 2(b) of the Warrant.

 

3.The undersigned represents that the aforesaid shares of Common Stock are being
acquired for the account of the undersigned for investment and not with a view
to; or for resale in connection with, the distribution thereof and that the
undersigned has no present intention of distributing or reselling such shares.
   4.The undersigned represents that this Exercise Notice was executed on the
date set forth below.    5.Please issue a certificate or certificates
representing said shares of Common Stock in the name of the undersigned or in
such other name as is specified below:

 

        (Name)                             (Address)  

 

All capitalized terms not otherwise defined shall have the meaning ascribed
thereto in the Warrant.

 

      (Name of Holder)   (Date)             (Signature of Authorized Signatory)
  (Print Name and Title)

 

 15 

 

 

Exhibit B

 

NOTICE OF ASSIGNMENT

 

(To be executed only upon the assignment of the within Warrant)

 

FOR VALUE RECEIVED, the undersigned registered Holder of the within Warrant
hereby sells, assigns and transfers unto__________________________________,
whose address is ________________________________ __________________ the right
of the undersigned under the within Warrant to purchase______________ shares of
Common Stock (as defined within the Warrant) of Aura Systems, Inc., and does
hereby irrevocably appoint ________________________ attorney to transfer said
right on the books of Aura Systems, Inc. maintained for that purpose, with full
power of substitution in the premises.

 

Dated:_______________

 

Signature Guaranteed

 

  By:         (Signature of Registered Holder)             Name:       Title:  
 

 

NOTICE: The signature to this Notice of Assignment must correspond in all
respects with the name upon the face of the within Warrant, without alteration
or change.       The signature to this Notice of Assignment must be guaranteed
by a commercial bank or trust company in the United States or a member firm of
the New York Stock Exchange.

 

 16 

 



 

Schedule “1”

 

Refinanced Loan Portion

 

[Attached]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule 1

 

Refinance Loan Portion

 

06/20/2014   Calculation Date

 

Past Due Principal Amount and Past Due Accrued Interest

 

          Total                        Principal   Principal   Elapsed  
Interest   Accrued   Loan  Date  Description  Amount   Balance   Days   Rate  
Interest   Balance                               03/28/2013  Loan Advance 
$500,000.00   $500,000.00    334    9.5%  $44,069.44   $544,069.44  02/25/2014 
Default Interest Accrual  $ -    $500,000.00    115    15.0%  $23,958.33  
$568,027.78  06/20/2014  Capitalized Interest  $68,027.78   $568,027.78    0  
 10.0%  $(68,027.78)  $568,027.78     SUBTOTAL  $568,027.78                 
$-      

 

Additional Loans and Additional Accrued Interest

 

Date  Description 

Principal
Amount

  

Total
Principal
Balance

   Elapsed
Days   Interest
Rate   Accrued
Interest   Loan
Balance                               09/05/2013  Loan Advance  $200,000.00  
$200,000.00    42    10.0%  $2,333.33   $202,333.33  10/17/2013  Loan Advance 
$750,000.00   $950,000.00    61    10.0%  $10,097.22   $968,430.56  12/17/2013 
Loan Advance  $100,000.00   $1,050,000.00    28    10.0%  $8,166.67  
$1,076,597.22  01/14/2014  Loan Advance  $53,000.00   $1,103,000.00    24  
 10.0%  $7,353.33   $1,136,950.56  02/07/2014.  Loan Advance  $60,000.00  
$1,163,000.00    102    10.0%  $32,951.67   $1,229,902.22  05/20/2014  Loan
Advance  $400,000.00   $1,563,000.00    31    10.0%  $13,459.17   $1,643,361.39 
06/13/2014  Loan Advance  $400,000.00   $1,963,000.00    7    10.0%  $3,816.94  
$2,047,178.33  06/20/2014  Capitalized Interest  $84,178.33   $1,647,178.33  
 0    10.0%  $(84,178.33)  $1,647,178.33     SUBTOTAL  $2,047,178.33            
     $-                                          06/20/2014 
REFINANCE LOAN PORTION  $2,615,206.11                  $-    2,615,206.11 

 

Loan Summary

 

06/20/2014  Past Due Principal Amount  $500,000.00   $500,000.00    0    10.0% 
$-   $500,000.00  06/20/2014  Past Due Accrued Interest  $68,027.78  
$568,027.78    0    10.0%  $-   $568,027.78  06/20/2014  Additional Loans 
$1,963,000.00   $2,531,027.78    0    10.0%  $-   $2,531,027.78  06/20/2014 
Additional Accrued Interest  $84,178.33   $2,615,206.11    0    10.0%  $-   
$2,615,206.11  06/20/2014  Additional Advance  $300,000.00   $2,915,206.11  
 0    10.0%  $-   $2,915,206.11                                     06/20/2014 
TOTAL LOAN  $2,915,206.11                  $-   $2,915,206.11 

 

Warrants

 

06/20/2014  Initial Warrants    2 Warrants Per Dollar of Loan     5,830,412 
10/01/2014  Additional Warrants    1 Warrant Per Dollar of Loan     2,915,206 
11/01/2014  Additional Warrants    1 Warrant Per Dollar of Loan     2,915,206 
12/01/2014  Additional Warrants    1 Warrant Per Dollar of Loan     2,915,206 
01/01/2015  Additional Warrants    1 Warrant Per Dollar of Loan     2,915,206 
02/01/2015  Additional Warrants    1 Warrant Per Dollar of Loan     2,915;206 
03/01/2015  Additional Warrants    1 Warrant Per Dollar of Loan     2,915,206 

 

 

 

 

Schedule 1

Aura Systems, Inc. Convertible Note dated August 19, 2013

 

06/20/2014   Calculation Date

  

 

Date

 



 

Description

  Principal Amount  

Total 

Principal
Balance

   Elapsed Days   Interest
Rate   Accrued
Interest   Loan
Balance                               03/28/2013  Loan Advance  $500,000.00  
$500,000.00    84    9.5%  $11,083.33   $511,083.33  06/20/2013  Loan Advance 
$.350,000.00   $850,000.00    12    9.5%  $2,691.67   $863,775.00  07/02/2013 
Loan Advance  $500,000.00   $1,350,000.00    8    9.5%  $2,850.00  
$1,366,625.00  07/10/2013  Loan Advance  $200,000.00   $1,550,000.00    15  
 9.5%  $6,135.42.   $1,572,760.42  07/25/2013  Loan Advance  $500,000.00  
$2,050,000.00    25    9.5%  $13,524.31   $2,086,284.72  08/19/2013  Loan
Advance  $450,000.00   $2,500,000.00    190    9.5%  $125,347.22  
$2,661,631.94  02/25/2014  Default Interest Accrual  $-   $2,500,000.00    115  
 15.0%  $119,791.67   $2,781,423.61                                       
Subtotals  $2,500,000.00                  $281,423.61   $2,781,423.61       
                             06/20/2014  Refinanced Principal  $(500,000.00) 
$(500,000.00)   0    9.5%  $-   $(500,000.00) 06/20/20 I 4  Refinanced Interest 
 -   $(500,000.00)   0    9.5%  $(68,027.78)  $(568,027.78)                     
              06/20/2014  Balance  $2,000,000.00                  $213,395.83  
$2,213,395.83 

 



 

 

 

Schedule “3(E)”

 

Budget

 

[Attached]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

  

Assumptions                     1 Chinese JV  $2,000,000.00       2 Dist license
net  $925,000.00       3 PP net  $4,650,000.00   

 

   May   June   July   August   September  Starting balance  $60,000.00  
$723,506.98   -$46,486.04   $227,530.32   $119,884.59  JV China  $0.00   $0.00  
$2,000,000.00   $0.00   $0.00  New $ Kopple  $990,000.00   $0.00  
-$1,000,000.00   -$750,000.00   -$950,000.00  New $ other  $100,000.00  
$50,000.00   -$100,000.00   $875,000.00   $4,650,000.00                        
    A/R  $270,000.00   $360,000.00   $900,000.00   $925,000.00   $900,000.00 
SUBTOTAL  $1,420,000.00   $1,133,506.98   $1,753,513.96   $1,277,530.32  
$4,719,884.59                             COGS  -$105,000.00   -$422,000.00  
-$330,000.00   -$400,000.00   -$450,000.00  Ops overhead  -$175,750.00  
-$197,250.00   -$210,550.00   -$212,150.00   -$207,150.00  Payroll burdened 
-$358,743.02   -$358,743.02   -$430,433.64   -$482,495.73   -$542,754.63 
Termination       -$145,000.00   -$150,000.00        $0.00  Medical Insurance 
-$42,000.00   -$42,000.00   -$45,000.00   -$48,000.00   -$55,000.00  Legal
settlment  -$15,000.00   -$15,000.00   -$15,000.00   -$15,000.00   -$15,000.00 
Demand notes            -$245,000.00        -$245,000.00  Bridge notes      
               -$159,000.00  Arrear legal            -$100,000.00       
-$100,000.00  Arrear wages                      -$286,000.00  Arrear vendors 
                    -$430,000.00     $723,506.98   -$46,486.04   $227,530.32  
$119,884.59   $2,229,979.97 

 

License net

Included Audit+annual meeting exp

 

   

 

 

Facility  m   J   J   A   S   O  Rent  $62.00   $62.00   $62.00   $62.00  
$62.00   $62.00  Cleaning supply   2.2    2.2    2.2    2.2    2.2    2.2 
Janitorial service   2    2    2    2    3    3  R&M costs   2    2    2    2  
 2    2  Utilities Gas+electric)   7    7    7    10    10    10  Phone   8  
 9    9    9    10    10  Insurance                               General
Insurance   10    10    10    10    10    10  D&O insurance   6    6    6    6  
 6    6  Legal                               Corporate legal   30    30    30  
 30    30    30  SEC legal        5    0         5       IP        0       
 10    0    10  Professional ser                               Auditors   20  
 35    10         10       OTHERS   1    1    1    1    1    1  Consultant Yu 
 0    0    0    10    10    10  Travel                              
Engineering   0    0.5    1    1    1    1  Sales & service   2    2    3    3  
 3    4  Corporate   4    3    3    3    3    3  Supplies                     
         Engineering materials/supplies   1    1    1    1    1    1  Sales &
service supplies   1    1    1    1    1    1  Office supplies   0.5    0.5  
 0.5    0.5    0.5    0.5  Shop supplies   2    3    3    4    5    6  Receiving
& shipping   10.0    10.0    12.0    15.0    15.0    15.0  Postage   0.1  
 0.1    15    0.1    0.1    0.1  Copying & printing   0.1    0.1    25    0.5  
 0.5    0.5  Other expenses                               Bank charges   0.1  
 0.1    0.1    0.1    0.1    0.1  Entertainment   2    2    2    2    2    2 
Public Company costs (including   1.5    1.5    1.5    1.5    1.5    1.5  Tax
and licenses   0.25    0.25    0.25    0.25    0.25    0.25  IR   0    0    0  
      10    10  Misc. other/trade shows   1    1    1    25    2    2  OPERATING
EX  $175.75   $197.25   $210.55   $212.15   $207.15   $204.15 

 

   

 

 

   Base salary   SS+SDI+SD   WC   Fully burden   M   J   J   A   S   O 
Corporate                                         CEO  $30,000   $2,700   $135  
$32,835   $1   $1   $1   $1   $1   $1  CTO  $12,500   $1,125   $56   $13,681  
 1    1    1    1    1    1  COO  $16,667   $1,500   $75   $18,242    1    1  
 1    1    1    1  VP Corporate ComM/marketing  $12,500   $1,125   $56  
$13,681    1    1    1    1    1    1  Director Q/C  $10,000   $1,125   $56  
$11,181    -    -    -    -    1    1  Executive assistant  $4,583   $413  
$21   $5,016    1    1    1    1    1    1  Receptionist  $2,500   $225   $11  
$2,736    -    -    -    -    -    1  CONSULTANT MELVIN GAGERMAN  $30,000  
$2,700   $135   $32,835    -    -    1    1    1    1  CONSULTANT (Harry
Kurtzman)  $30,000   $2,700   $135   $32,835    1    1    1    1    1    1    
                     6    6    7    7    8    9                        
 116,291    116,291    149,126    149,126    160,307    163,043  Administration 
                                                 Head accountant CFO  $15,000  
$1,350.00   $68   $16,418    1    1    1    1    1    1  Accountant  $8,500  
$765.00   $38   $9,303    1    1    1    1    1    1  Sr. Buyer  $10,833  
$975.00   $49   $11,857    -    -    -    1    1    1  Buyer  $50,000  
$4,500.00   $225   $54,725    1    1    1    1    1    1  Director HR  $5,833  
$525.00   $26   $6,385    1    1    1    1    1    1  Director Information
Systems  $5,417   $487.50   $24   $5,929    1    1    1    1    1    1  Web
maintenance  $2,917   $262.50   $13   $3,192    1    1    1    1    1    1 
Facility manager  $5,000   $450.00   $23   $5,473    -    -    -    -    -    - 
                        6    6    6    7    7    7                        
 95,951    95,951    95,951    107,808    107,808    107,808  Technical staff 
                                                 VP of Engineering  $18,333  
$1,650.00   $119   $20,103    1    1    1    1    1    1  Division secretary 
$3,333   $300.00   $22   $3,655    -    -    -    -    -    -  Sr. ME  $10,417  
$937.50   $68   $11,422    1    1    1    2    2    2  Sr. System Eng. 
$10,417   $937.50   $68   $11,422    -    -    -    -    -    1  Sr.
Manufacturing Eng.  $12,083   $1,087.50   $79   $13,249    -    -    -    -  
 -    1  Sr. E.E  $10,833   $975.00   $70   $11,879    -    -    1    2    2  
 2  E.E  $7,083   $637.50   $46   $7,767    2    2    2    2    2    2  Sr.
Software Eng.  $11,250   $1,012.50   $73   $12,336    1    1    1    1    2  
 2  Circuit layout  $7,083   $637.50   $46   $7,767    -    -    1    1    1  
 1  Sr. Draftsperson  $6,667   $600.00   $43   $7,310    -    -    -    -    1  
 1  Sr. Mech technician  $5,417   $487.50   $35   $5,939    -    -    -    -  
 1    1  Mech technician  $3,750   $337.50   $24   $4,112    1    1    1    1  
 1    1  Sr. Electric technician  $5,417   $487.50   $35   $5,939    -    -  
 -    1    1    1  Sr. Test Engineer  $10,000   $900.00   $65   $10,965    -  
 -    -    1    1    1  Kit developers  $5,417   $487.50   $35   $5,939    1  
 1    2    2    2    2  technical writer  $5,000   $450.00   $33   $5,483    -  
 -    1    1    1    1                          7    7    11    15    18    20 
                        69,445    69,445    100,513    140,718    166,303  
 130,974                                                      Sales Staff      
                                            1 VP Sales & Service  $18,333  
$1,650.00   $83   $20,066    1    1    1    1    1    1  1 Secretary  $3,333  
$300.00   $15   $3,648    -    -    -    -    -    -  1 Customer service 
$3,333   $300.00   $15   $3,648    1    1    1    1    1    1  1 Military 
$10,000   $900.00   $45   $10,945    -    -    -    -    -    1  1 Refrigeration
sales executives  $5,417   $487.50   $24   $5,929    -    -    -    -    -    1 
1 Sales executive  $5,833   $525.00   $26   $6,385    1    1    1    1    1  
 1  1 Field engineers  $5,833   $525.00   $53   $6,411    2    2    2    2  
 2    2                          5    5    5    5    5    7                   
      42,920    42,920    42,920    42,920    42,920    59,794  Manufacturing 
                                                 1 Director of Manufacturing 
$10,000   $900.00   $95   $10,995    -    -    -    -    1    1  1 QA
inspectors  $4,000   $360.00   $38   $4,398    1    1    1    1    2    2  1
Warehouse/store control  $2,880   $259.20   $27   $3,167    1    1    1    1  
 1    1  1 Planner/schedu er  $7,083   $637.50   $67   $7,788    -    -    1  
 1    1    1  1 Machinists  $5,600   $504.00   $53   $6,157    3    3    3  
 3    3    3  1 RMA  $3,200   $288.00   $30   $3,518    -    -    -    -    1  
 1  1 repair  $4,000   $360.00   $38   $4,398    -    -    -    -    -    1  1
Driver  $3,200   $288.00   $30   $3,518    1    1    1    1    1    1  1
Shipping receiving  $4,167   $375.00   $40   $4,581    1    1    1    1    2  
 2                          7    7    8    8    12    13                        
 34,136    34,136    41,924    41,924    65,417    69,815          $43,512  
$2,687                                     TOTAL NON DIRECT STAFF           
           31    31    37    42    50    56                                  
                   BURDENED PAYROLL                       358,743    358,743  
 430,434    482,496    542,755    591,434 

 

  staff opening
Hiring

 

       Base   SS+SD1+   WC   Total    Direct labor       $3,000.00   $270.00  
$45.00   $3,315.00    Medical insurance                      $1,000.00   
Holidays/vacation        112  hr/year        $175.00                          
$4,490.00    Burdened hourly rate  $28.06                       

 

Direct labor cost component of COGS      time   rate   total      Generator 
      0.25   $28.06   $7.02       ECU preparation/setup        0.25   $28.06  
$7.02       ECU AC part        1.25   $28.06   $35.08       ICS part      
 1.75   $28.06   $49.11       Cables        1.25   $28.06   $35.08      
Packaging        0.2   $28.06   $5.61       Consumables (screws, glue etc)      
          $5.00       Testing        2.75   $28.06   $77.17       Total
cost/system                $221.08      

 



 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT C

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

  

UNSECURED PROMISSORY NOTE

 

$2,915,206.11 June 20, 2014 Los Angeles, California

 

FOR VALUE RECEIVED, the undersigned, AURA SYSTEMS, INC., a Delaware corporation
with its principal offices located at 4000 Redondo Beach Avenue, Redondo Beach,
California 90278 (“Maker”), hereby promises to pay to the order of KF BUSINESS
VENTURES, LP, a California limited partnership with its principal offices
located at 10866 Wilshire Boulevard, Suite 1500, Los Angeles, California 90024
(“Payee”), the original principal amount of TWO MILLION NINE HUNDRED FIFTEEN
THOUSAND TWO HUNDRED SIX DOLLARS AND ELEVEN CENTS ($2,915,206.11), consisting of
the sum of (i) Five Hundred Thousand Dollars ($500,000.00) in refinancing of a
portion of the outstanding principal balance of Two Million Five Hundred
Thousand Dollars ($2,500,000.00) of that certain Convertible Promissory Note
dated August 19, 2013 by the Company payable to the order of Kopple Family
Partnership, LP, an affiliate of Payee (the “Convertible Note”), plus (ii) Sixty
Eight Thousand Twenty Seven Dollars and Seventy Eight Cents ($68,027.78), in
refinancing of accrued unpaid interest and default interest on said portion of
the outstanding principal balance of the Convertible Note as of the date hereof
as provided in the Convertible Note, which accrued unpaid interest and default
interest shall be capitalized and added to the principal amount of the
indebtedness evidenced by this Note as of the date hereof, plus (iii) One
Million Nine Hundred Sixty Three Thousand Dollars ($1,963,000.00) in refinancing
of the entire outstanding principal balance of certain additional loans advanced
by Payee to Maker prior to the date of this Note, plus (iv) Eighty Four Thousand
One Hundred Seventy Eight Dollars and Thirty Three Cents ($84,178.33), in
refinancing of accrued unpaid interest on said additional loans at the rate of
ten percent (10%) per annum from the dates originally advanced to the date
hereof, which accrued unpaid interest shall be capitalized and added to the
principal amount of indebtedness evidenced by this Note as of the date hereof,
plus (v) Three Hundred Thousand Dollars ($300,000.00), advanced by Payee to
Maker on the date of this Note, together with interest on said original
principal amount at the rate of TEN PERCENT (10%) PER ANNUM from the date of
this Note until paid in full (collectively, the “Indebtedness”), on June 1, 2015
(the “Maturity Date”), at which time the entire principal balance of this Note
and all then accrued unpaid interest thereon shall become due and payable in
full in a single lump sum payment without notice or demand whatsoever except as
otherwise required by applicable law. All interest due with respect to the
outstanding principal balance of this Note shall be computed on the basis of a
360-day year and the actual number of days elapsed. All sums due and payable
hereunder shall be paid in lawful money of the United States of America at the
address set forth above for Payee or at such other place as the holder hereof
may designate from time to time in writing to Maker.

 

This Note is issued by Maker pursuant to the terms of that certain Loan
Agreement of even date herewith by and between Maker and Payee (the “Loan
Agreement”; the Loan Agreement, this Note, the Warrants and any and all other
agreements, documents and instruments evidencing, securing or otherwise
pertaining to the Indebtedness to which Maker is or hereafter becomes a party,
collectively, the “Loan Documents”), and the holder of this Note is entitled to
the rights and benefits of the Loan Documents, and each of them. Capitalized
terms not defined herein shall have the meanings assigned to such terms in the
Loan Agreement.

 



 

Unsecured Promissory Note Page 1 of 5

 

 

 

Subject to Paragraph 3(E) of the Loan Agreement, in the event that Maker borrows
any funds, issues any class of capital stock or rights to acquire or convert
into capital stock of the Company or grants any rights in respect to territories
to any Person for cash consideration of more than Five Million Dollars
($5,000,000.00) in the aggregate in any one or more transactions from and after
the date hereof (excluding the Indebtedness and Excluded Securities), Company
shall pay to Lender the entire amount of such cash consideration in excess Five
Million Dollars ($5,000,000.00) in the aggregate as a mandatory prepayment of
the indebtedness evidenced by the Note until the entire Indebtedness evidenced
by this Note have been paid in full, concurrently upon receipt of such cash
consideration by the Company, time being of the essence thereof, without notice
or demand whatsoever by Lender.

 

The Indebtedness evidenced by this Note may be prepaid prior to the Maturity
Date, either in whole or in part in increments of not less than Two Hundred and
Fifty Thousand Dollars ($250,000.00) each, at any time and from time to time
without prepayment penalty or premium, at the election of Maker. No prepayment
required or permitted hereunder shall affect the obligation of Maker to continue
to pay the payments described above until the entire Indebtedness evidenced by
this Note has been paid in full.

 

Each payment required or permitted under the Note shall be applied first in
payment of any late payment charges pursuant to the terms of this Note, if any,
second in payment of accrued and unpaid interest, whether or not then due, third
in payment of the accrued and unpaid capitalized interest included in the
principal balance of the Note, whether or net then due, and finally in payment
of the remaining outstanding principal balance of the Note.

 

Upon payment in full of the Indebtedness evidenced by this Note, including all
principal thereof and accrued and unpaid interest thereon, and all other sums
payable by Maker under this Note, (i) this Note shall automatically be deemed
canceled and no longer outstanding, and all rights with respect to the Note will
forthwith cease and terminate, and (ii) the Note shall timely be surrendered to
the Maker for cancellation and shall not be reissued.

 

In the event of the occurrence of an Event of Default (as defined in the Loan
Agreement) then in each such event (w) the Company shall pay to the holder of
this Note a late payment fee equal to five percent (5%) of any past-due sum
under this Note, payable upon demand therefor by Lender, (x) the outstanding
principal balance of this Note shall bear interest at the rate of FIFTEEN
PERCENT (15%) per annum (“Default Interest Rate”) from the date of the
occurrence of the Event of Default until such Event of Default is cured or
waived in writing by the holder of this Note as determined in its sole and
absolute discretion, payable upon demand therefor by Lender, (y) the entire
principal balance of this Note together with all accrued and unpaid interest
thereon shall become immediately due and payable in full at the option of the
holder of this Note if as a result of an Event of Default specified in Clauses
(i), (ii), (iii), (iv) or (v) of Paragraph 3(G) of the Loan Agreement, or
automatically without any election, declaration or other act on the part of the
holder of this Note if as a result of an Event of Default specified in Clause
(vi) or (vii) of Paragraph 3(G) of the Loan Agreement, without notice or demand
whatsoever except as otherwise required by applicable law, and (z) all of the
remaining Additional Warrants not yet vested in accordance with Paragraph 4 of
the Loan Agreement shall become immediately vested in full, regardless of
whether or not the holder of this Note elects to accelerate the Indebtedness
evidenced by this Note pursuant to Clause (y) above, and Maker shall promptly
issue said Additional Warrants to Payee upon demand therefor by Payee. Interest
at the Default Interest Rate shall begin to accrue on the date on which the
applicable Event of Default shall be deemed to have occurred and shall continue
until such Event of Default shall have been cured or waived in accordance with
the terms of the Loan Agreement. Upon the waiver or cure of an Event of Default,
the Default Interest Rate shall cease to be in effect and interest shall accrue
at the rate of Ten Percent (10%) per annum from and after the date of such
waiver or cure and be payable in accordance with this Note. Neither this
provision nor the acceptance of any payment hereunder by the holder of this Note
after default shall be construed as a right, privilege or agreement to extend
the time of any payment hereunder beyond its due date or constitute a waiver of
any of the rights or remedies of the holder hereof by reason of such default.

 

 

Unsecured Promissory Note Page 2 of 5

 

 

  

In order to induce Payee to make the loan to Maker evidenced by this Note, Maker
represents and warrants to Payee and each holder of this Note (i) that, by
reason of its own business and financial experience, Maker and Payee could
reasonably be assumed to have the capacity to protect its own interests in
connection with the transactions contemplated by the Loan Documents, and (ii) as
a consequence, that the Indebtedness evidenced by this Note issued pursuant to
the Loan Agreement, including all interest thereon and other consideration
therefor provided in the Loan Documents, or any of them, including, without
limitation, the Warrants issued to Payee pursuant to the Loan Documents, is
exempt from the usury restrictions under California law pursuant to the
exemption set for in California Corporation Code Section 25118(b), and is not
usurious under any other laws applicable to Maker. Without limiting the
effectiveness of said representations, warranties and exemptions, however, it is
nevertheless the intent of Maker and Payee that the holder of this Note shall
never be entitled to receive, collect or apply, as interest or other
consideration of any kind under the Loan Documents, or any of them, any amount
in excess of the maximum rate of interest permitted to be charged by applicable
law; and in the event the holder of this Note ever receives, collects or applies
as interest or other consideration of any kind any such excess, such amount
which would be excess interest or other consideration shall be deemed a partial
prepayment of principal and treated hereunder as such; and if the principal is
paid in full, any remaining excess interest or other consideration shall be paid
to Maker forthwith upon demand.

 

Except as otherwise expressly required hereunder, Maker hereby waives
presentment, notice of presentment, demand, notice of demand, dishonor, notice
of dishonor, notice of nonpayment, protest, notice of protest and any and all
other notices and demands required by applicable law.

 

In any action, suit or other proceeding to enforce or interpret any of the
provisions of this Note, the prevailing party shall be entitled to recover its
reasonable attorneys’ fees, costs and expenses incurred in connection therewith.

 

This Note and the respective rights and remedies of the parties hereunder shall
be governed by and construed in accordance with the internal laws of the State
of California, without reference to its principles of conflict of laws.

 

 

Unsecured Promissory Note Page 3 of 5

 

 

  

ANY SUIT, LEGAL ACTION OR SIMILAR PROCEEDING ARISING OUT OF OR IN CONNECTION
WITH THIS NOTE SHALL BE BROUGHT EXCLUSIVELY IN THE COURTS OF THE STATE OF
CALIFORNIA SITTING IN THE CITY OF LOS ANGELES OR IN THE COURTS OF THE UNITED
STATES FOR THE CENTRAL DISTRICT OF CALIFORNIA SITTING IN THE CITY OF LOS
ANGELES. EACH PARTY CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF SUCH COURTS AND HEREBY IRREVOCABLY WAIVES, AND AGREES
NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT
PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, THAT SUCH SUIT, ACTION
OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM OR THAT THE VENUE OF SUCH
SUIT, ACTION OR PROCEEDING IS IMPROPER. NOTHING CONTAINED HEREIN SHALL BE DEEMED
TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.
MAKER HEREBY IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT
OR OTHER PROCEEDING UNDER, ARISING FROM OR RELATED TO THIS NOTE, TO THE MAXIMUM
EXTENT PERMITTED BY APPLICABLE LAW.

 

No failure to exercise, and no delay in exercising, any right, power or remedy
hereunder or under any document delivered to the holder hereof shall impair any
right, power or remedy that the Holder may have. The rights and remedies of the
holder hereof are cumulative and not exclusive of any rights or remedies that
such holder would otherwise have.

 

The Loan Documents contain the complete and entire understanding of the parties
and shall supersede and replace any and all other arrangements, communications,
representations or agreements, whether oral or written, with respect to the
subject matter hereof. The provisions of this Note shall be binding upon and
inure to the benefit of the parties named herein and their respective heirs,
devisees, personal and legal representatives, successors and assigns. No waiver,
modification, termination or discharge of any of the terms or provisions of this
Note shall be valid or binding unless set forth in a writing signed by Maker and
the holder of this Note, and then only to the extent therein specifically set
forth.

 

The provisions of this Note may be amended, supplemented or otherwise modified
with (and only with) the written consent or agreement of both Maker and the
holder(s) of this Note.

 

If any provision of this Note is prohibited by law or otherwise determined to be
invalid or unenforceable in any respect by a court of competent jurisdiction,
the provision that would otherwise be prohibited, invalid or unenforceable shall
be deemed amended to apply to the broadest extent that it would be valid and
enforceable, and the invalidity or unenforceability of such provision shall not
affect the validity of the remaining provisions of this Note so long as this
Note as so modified continues to express, without material change, the original
intentions of the parties as to the subject matter hereof and the prohibited
nature, invalidity or unenforceability of the provision(s) in question does not
substantially impair the respective expectations or reciprocal obligations of
the parties or the .practical realization of the benefits that would otherwise
be conferred upon the parties.

 

This Note shall be deemed to be jointly drafted by the Maker and the Payee and
shall not be construed against any Person as the drafter hereof The headings cf
the Note, if any, are for convenience of reference and shall not form part of,
or affect the interpretation of, this Note. Unless the context clearly requires
otherwise, the use of the word “including” is not limiting and the use of the
word “or” has the inclusive meaning represented by the phrase “and/or.” Unless
otherwise specified, the plural includes the singular and vice versa.

 

 

Unsecured Promissory Note Page 4 of 5

 

 

  

This Note may be executed in any number of counterparts and by the parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same instrument. In the event that any signature is delivered by facsimile
transmission or by an e-mail which contains a portable document format (.pdf)
file of an executed signature page, such signature page shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such signature page were an
original thereof.

 

Each individual signing this Note on behalf of a party which is a corporation,
limited company, partnership, limited liability company, trust or other entity
represents and warrants that he or she has been duly authorized by all necessary
action to execute and deliver this Note and all other agreements, documents and
instruments contemplated hereby, to perform its obligations hereunder and
thereunder and to consummate of the transactions contemplated hereby and thereby
in the name and on behalf of such party.

 



  Aura Systems, Inc.   a Delaware corporation         By: /s/ Melvin Gagerman  
Name:  Melvin Gagerman   Title: CEO



 



AGREED AND ACCEPTED:       June 20, 2014       PAYEE:       KF BUSINESS
VENTURES, L.P.         By: KOPPLE FINANCIAL, INC.     Its General Partner      
  By:           Name:  Robert C. Kopple   Title: Its President  

 

 

Unsecured Promissory Note Page 5 of 5

 

